Exhibit 10.1

 

EXECUTION VERSION

 

SOURCE GAS LLC

 

5.90% SENIOR NOTES DUE 2017

 

--------------------------------------------------------------------------------

 

INDENTURE

 

Dated as of April 16, 2007

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION

 

Trustee

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE*

 

Trust Indenture
Act Section

 

Indenture Section

310(a)(1)

 

7.10

(a)(2)

 

7.10

(a)(3)

 

N.A.

(a)(4)

 

N.A.

(a)(5)

 

7.10

(b)

 

7.10

(c)

 

N.A.

311(a)

 

7.11

(b)

 

7.11

(c)

 

N.A.

312(a)

 

2.05

(b)

 

11.03

(c)

 

11.03

313(a)

 

7.06

(b)(2)

 

7.06; 7.07

(c)

 

7.06; 11.02

(d)

 

7.06

314(a)

 

4.03;11.02; 11.05

(c)(1)

 

11.04

(c)(2)

 

11.04

(c)(3)

 

N.A.

(e)

 

11.05

(f)

 

N.A.

315(a)

 

7.01

(b)

 

7.05; 11.02

(c)

 

7.01

(d)

 

7.01

(e)

 

6.11

316(a) (last sentence)

 

2.09

(a)(1)(A)

 

6.05

(a)(1)(B)

 

6.04

(a)(2)

 

N.A.

(b)

 

6.07

(c)

 

2.12

317(a)(1)

 

6.08

(a)(2)

 

6.09

(b)

 

2.04

318(a)

 

11.01

(b)

 

N.A.

(c)

 

11.01

 

--------------------------------------------------------------------------------

N.A. means not applicable.

* This Cross Reference Table is not part of the Indenture.

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE 1

DEFINITIONS AND INCORPORATION

BY REFERENCE

 

 

 

Section 1.01

Definitions

1

Section 1.02

Other Definitions

8

Section 1.03

Incorporation by Reference of Trust Indenture Act

9

Section 1.04

Rules of Construction

9

 

 

 

ARTICLE 2

THE NOTES

 

 

 

Section 2.01

Form and Dating

10

Section 2.02

Execution and Authentication

11

Section 2.03

Registrar and Paying Agent

11

Section 2.04

Paying Agent to Hold Money in Trust

12

Section 2.05

Holder Lists

12

Section 2.06

Transfer and Exchange

12

Section 2.07

Replacement Notes

23

Section 2.08

Outstanding Notes

23

Section 2.09

Treasury Notes

24

Section 2.10

Temporary Notes

24

Section 2.11

Cancellation

24

Section 2.12

Defaulted Interest

24

 

 

 

ARTICLE 3

REDEMPTION AND PREPAYMENT

 

 

 

Section 3.01

Notices to Trustee

25

Section 3.02

Selection of Notes to Be Redeemed or Purchased

25

Section 3.03

Notice of Redemption

25

Section 3.04

Effect of Notice of Redemption

26

Section 3.05

Deposit of Redemption or Purchase Price

26

Section 3.06

Notes Redeemed or Purchased in Part

27

Section 3.07

Optional Redemption

27

Section 3.08

Mandatory Redemption; Open Market Purchases

27

 

 

 

ARTICLE 4

COVENANTS

 

 

 

Section 4.01

Payment of Notes

27

Section 4.02

Maintenance of Office or Agency

27

Section 4.03

Reports

28

Section 4.04

Compliance Certificate

28

Section 4.05

Taxes

29

 

ii

--------------------------------------------------------------------------------


 

Section 4.06

Stay, Extension and Usury Laws

29

Section 4.07

Restricted Payments

29

Section 4.08

Incurrence of Indebtedness by Subsidiaries

30

Section 4.09

Liens

30

Section 4.10

Sale and Leaseback Transactions

31

Section 4.11

Corporate Existence

32

Section 4.12

Note Guarantees

32

 

 

 

ARTICLE 5

SUCCESSORS

 

 

 

Section 5.01

Merger, Consolidation, or Sale of Assets

32

Section 5.02

Suc6essor Corporation Substituted

33

 

 

 

ARTICLE 6

DEFAULTS AND REMEDIES

 

 

 

Section 6.01

Events of Default

33

Section 6.02

Acceleration

35

Section 6.03

Other Remedies

35

Section 6.04

Waiver of Past Defaults

35

Section 6.05

Control by Majority

35

Section 6.06

Limitation on Suits

36

Section 6.07

Rights of Holders of Notes to Receive Payment

36

Section 6.08

Collection Suit by trustee

36

Section 6.09

Trustee May File Proofs of Claim

36

Section 6.10

Priorities

37

Section 6.11

Undertaking for Costs

37

 

 

 

ARTICLE 7

TRUSTEE

 

 

 

Section 7.01

Duties of Trustee

37

Section 7.02

Rights of Trustee

38

Section 7.03

Individual Rights of Trustee

39

Section 7.04

Trustee’s Disclaimer

39

Section 7.05

Notice of Defaults

39

Section 7.06

Reports by Trustee to Holders of the Notes

39

Section 7.07

Compensation and Indemnity

40

Section 7.08

Replacement of Trustee

40

Section 7.09

Successor Trustee by Merger, etc.

41

Section 7.10

Eligibility; Disqualification

41

Section 7.11

Preferential Collection of Claims Against Company

42

 

 

 

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

 

 

Section 8.01

Option to Effect Legal Defeasance or Covenant Defeasance

42

Section 8.02

Legal Defeasance and Discharge

42

Section 8.03

Covenant Defeasance

42

Section 8.04

Conditions to Legal or Covenant Defeasance

43

 

iii

--------------------------------------------------------------------------------


 

Section 8.05

Deposited Money and Government Securities to be Held in Trust; Other
Miscellaneous Provisions

44

Section 8.06

Repayment to Company

44

Section 8.07

Reinstatement

45

 

 

 

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

 

 

 

Section 9.01

Without Consent of Holders of Notes

45

Section 9.02

With Consent of Holders of Notes

46

Section 9.03

Compliance with Trust Indenture Act

47

Section 9.04

Revocation and Effect of Consents

47

Section 9.05

Notation on or Exchange of Notes

47

Section 9.06

Trustee to Sign Amendments, etc.

48

 

 

 

ARTICLE 10

SATISFACTION AND DISCHARGE

 

 

 

Section 10.01

Satisfaction and Discharge

48

Section 10.02

Application of Trust Money

49

 

 

 

ARTICLE 11

MISCELLANEOUS

 

 

 

Section 11.01

Trust Indenture Act Controls

49

Section 11.02

Notices

49

Section 11.03

Communication by Holders of Notes with Other Holders of Notes

51

Section 11.04

Certificate and Opinion as to Conditions Precedent

51

Section 11.05

Statements Required in Certificate or Opinion

51

Section 11.06

Rules by Trustee and Agents

52

Section 11.07

No Personal Liability of Directors, Members, Officers, Employees and
Stockholders

52

Section 11.08

Governing Law

52

Section 11.09

No Adverse Interpretation of Other Agreements

52

Section 11.10

Successors

52

Section 11.11

Severability

52

Section 11.12

Counterpart Originals

52

Section 11.13

Table of Contents, Headings, etc.

52

 

EXHIBITS

 

Exhibit Al

FORM OF NOTE

 

Exhibit A2

FORM OF REGULATION S TEMPORARY GLOBAL NOTE

 

Exhibit B

FORM OF CERTIFICATE OF TRANSFER

 

Exhibit C

FORM OF CERTIFICATE OF EXCHANGE

 

Exhibit D

FORM OF CERTIFICATE OF ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

 

Exhibit E

FORM OF SUPPLEMENTAL INDENTURE

 

 

iv

--------------------------------------------------------------------------------


 

INDENTURE dated as of April 16, 2007 between Source Gas LLC, a Delaware limited
liability company, and U.S. Bank National Association, as trustee.

 

The Company and the Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the Holders (as defined) of the 5.90%
Senior Notes due 2017 (the “Notes”):

 

ARTICLE 1
DEFINITIONS AND INCORPORATION
BY REFERENCE

 

Section 1.01                             Definitions.

 

“144A Global Note” means a Global Note substantially in the form of Exhibit Al
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

 

“Additional Notes” means additional Notes (other than the Initial Notes) issued
under this Indenture in accordance with Section 2.02 hereof, as part of the same
series as the Initial Notes.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

“Agent” means any Registrar, co-registrar, Paying Agent or additional paying
agent.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.

 

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction, including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

 

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

 

“Board of Directors” means:

 

(1)                                 with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board;

 

(2)                                 with respect to a partnership, the Board of
Directors of the general partner of the partnership;

 

1

--------------------------------------------------------------------------------


 

(3)                                 with respect to a limited liability company,
the managing member or members or any controlling committee of managing members
thereof; and

 

(4)                                 with respect to any other Person, the board
or committee of such Person serving a similar function.

 

“Business Day” means any day other than a Legal Holiday.

 

“Capital Stock” means:

 

(1)                                 in the case of a corporation, corporate
stock;

 

(2)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(3)                                 in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or
membership interests; and

 

(4)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.

 

“Clearstream” means Clearstream Banking, S.A.

 

“Company” means Source Gas LLC, and any and all successors thereto.

 

“Comparable Treasury Issue” means the United States Treasury security selected
by an Independent Investment Banker as having a maturity comparable to the
remaining term of the notes that would be utilized, at the time of selection and
in accordance with customary financial practice, in pricing new issues of
corporate debt securities of comparable maturity to the remaining term of the
notes.

 

“Comparable Treasury Price” means, with respect to any redemption date:

 

(1)                                 the average of the bid and asked prices for
the Comparable Treasury Issue (expressed in each case as a percentage of its
principal amount) on the third Business Day preceding such redemption date, as
set forth in the daily statistical release (or any successor release) published
by the Federal Reserve Bank of New York and designated “Composite 3:30
p.m. Quotations for U.S. Government Securities;” or

 

(2)                                 if such release (or any successor release)
is not published or does not contain such prices on such business day, (A) the
average of the Reference Treasury Dealer Quotations for such redemption date,
after excluding the highest and lowest of such Reference Treasury Dealer
Quotations or (B) if the trustee obtains fewer than three such Reference
Treasury Dealer Quotations, the average of all such quotations.

 

“Consolidated Net Tangible Assets” means, with respect to any Person at any date
of determination, the aggregate amount of Total Assets included in such Person’s
most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP, less applicable reserves reflected in such balance sheet,
after deducting the following amounts: (i) all current liabilities reflected in
such

 

2

--------------------------------------------------------------------------------


 

balance sheet, and (ii) all goodwill, trademarks, patents, unamortized debt
discount and expenses and other like intangibles reflected in such balance
sheet.

 

“Consolidated Total Capitalization” means, as of any date of determination, the
sum of (i) Consolidated Total Indebtedness, plus (ii) the sum of the Capital
Stock (excluding treasury stock and capital stock subscribed for and unissued)
and surplus (including earned surplus, capital surplus, translation adjustment
and the balance of the current profit and loss account not transferred to
surplus) accounts of the Company and its Subsidiaries appearing on a
consolidated balance sheet of the Company and its Subsidiaries, in each case
prepared as of the date of determination in accordance with GAAP, after
eliminating all intercompany transactions and all amounts properly attributable
to minority interests, if any, in the stock and surplus of the Company’s
Subsidiaries.

 

“Consolidated Total Indebtedness” means the aggregate amount of all outstanding
Indebtedness of the Company and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

 

“Corporate Trust Office of the Trustee” will be at the address of the Trustee
specified in Section 11.02 hereof or such other address as to which the Trustee
may give notice to the Company.

 

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

 

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibit Al hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

 

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
system.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Funded Indebtedness” means any Indebtedness that matures more than one year
after the date as of which Funded Indebtedness is being determined less any such
Indebtedness as will be retired through or by means of any deposit or payment
required to be made within one year from such date under any prepayment
provision, sinking fund, purchase fund or otherwise.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such

 

3

--------------------------------------------------------------------------------


 

other statements by such other entity as have been approved by a significant
segment of the accounting profession, which are in effect from time to time.

 

“Global Note Legend” means the legend set forth in Section 2.06(f)(2) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

 

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes deposited with or on behalf of
and registered in the name of the Depository or its nominee, substantially in
the form of Exhibit Al hereto and that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
issued in accordance with Section 2.01, 2.06(b)(3), 2.06(b)(4) or
2.06(d)(2) hereof.

 

“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America for the payment of which guarantees or
obligations the full faith and credit of the United States is pledged.

 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof; of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

 

“Guarantors” means any Subsidiary of the Company that executes a Note Guarantee
in accordance with the provisions of this Indenture, and its successors and
assigns, in each case, until the Note Guarantee of such Person has been released
in accordance with the provisions of this Indenture.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.

 

“Holder” means a Person in whose name a Note is registered.

 

“IAI Global Note” means a Global Note substantially in the form of Exhibit Al
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold to Institutional Accredited Investors.

 

“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (i) indebtedness for borrowed money, (ii) obligations evidenced by bonds,
debentures, notes or other similar instruments, (iii) obligations to pay the
deferred purchase price of property or services (other than current trade
payables incurred in the ordinary course of such Person’s business),
(iv) obligations as lessee under leases which shall have been or should be, in
accordance with GAAP, recorded as capital leases, (v) obligations as lessee
under operating leases which have been recorded as off-balance sheet
liabilities, (vi) all payments that such Person would have to make in the event
of an early termination on the date Indebtedness of such Person is being
determined in respect of its Hedging Obligations, (vii) reimbursement
obligations (contingent or otherwise) in respect of outstanding letters of
credit, (viii) indebtedness of the type referred to in clauses (i) through
(vi) above

 

4

--------------------------------------------------------------------------------


 

secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien or encumbrance on, or
security interest in, property (including, without limitation, accounts and
contract rights) owned by such Person up to the value of such property, even
though such Person has not assumed or become liable for the payment of such
indebtedness, and (ix) obligations under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(i) through (vii) above. Notwithstanding anything to the contrary set forth
above, Capital Stock, including Capital Stock having a preferred interest, shall
not constitute Indebtedness for purposes of this Indenture.

 

“Indenture” means this Indenture, as amended or supplemented from time to time.

 

“Independent Investment Banker” means the Reference Treasury Dealers appointed
by the trustee after consultation with the Company.

 

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

 

“Initial Notes” means the first $325,000,000 aggregate principal amount of Notes
issued under this Indenture on the date hereof.

 

“Initial Purchasers” means Lehman Brothers Inc. and Wachovia Capital Markets,
LLC.

 

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act, who are not also QIBs.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.

 

“Non-US. Person” means a Person who is not a U.S. Person.

 

“Note Guarantee” means the Guarantee by any Subsidiary of the Company’s
obligations under this Indenture and the Notes, executed pursuant to the
provisions of this Indenture.

 

“Notes” has the meaning assigned to it in the preamble to this Indenture. The
Initial Notes and the Additional Notes shall be treated as a single class for
all purposes under this Indenture, and unless the context otherwise requires,
all references to the Notes shall include the Initial Notes and any Additional
Notes.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

 

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.

 

“Officers’ Certificate” means a certificate signed on behalf of the Company by
two Officers of the Company, one of whom must be the principal executive
officer, the principal financial officer, the

 

5

--------------------------------------------------------------------------------


 

treasurer or the principal accounting officer of the Company, that meets the
requirements of Section 11.05 hereof.

 

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Section 11.05 hereof.
The counsel may be an employee of or counsel to the Company, any Subsidiary of
the Company or the Trustee.

 

“Parent” means Source Gas Holdings LLC.

 

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

 

“Permitted Payments to Parent” means, without duplication as to amounts:

 

(1)                                 payments to the Parent to permit the Parent
to pay reasonable accounting, legal and administrative expenses of the Parent
when due, in an aggregate amount not to exceed $1,200,000 per annum; and

 

(2)                                 for so long as the Company is treated as a
pass-through or disregarded entity for United States federal income tax purposes
or the Company is included in a consolidated, combined or unitary tax return
filing group of which it is not the parent, payments to the Parent in respect of
an allocable portion of the tax liabilities of such group that is attributable
to the Company and its Subsidiaries (“Tax Payments”). The Tax Payments shall not
exceed the lesser of (i) the amount of the relevant tax (including any penalties
and interest) that the Company would owe if the Company were filing a separate
tax return (or a separate consolidated or combined return with its Subsidiaries
that are members of the consolidated or combined group), taking into account any
carryovers and carrybacks of tax attributes (such as net operating losses) of
the Company and such Subsidiaries from other taxable years and (ii) the amount
of the relevant tax (including any penalties and interest) that the Parent would
owe if the Parent were filing a separate tax return (or a separate consolidated
or combined return with its Subsidiaries that are members of the consolidated or
combined group), taking into account any carryovers and carrybacks of tax
attributes (such as net operating losses) of the Parent and such Subsidiaries
from other taxable years. Any Tax Payments received from the Company shall be
paid over to the appropriate taxing authority within 90 days of the distribution
of such Tax Payments or refunded to the Company.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Principal Property” means any natural gas pipeline property located in the
United States or Mexico, except any such property that in the opinion of the
Board of Directors is not of material importance to the total business conducted
by the Company and its consolidated Subsidiaries.

 

“Private Placement Legend” means the legend set forth in
Section 2.06(f)(1) hereof to be placed on all Notes issued under this Indenture
except where otherwise permitted by the provisions of this Indenture.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

6

--------------------------------------------------------------------------------


 

“Reference Treasury Dealer” means each of Lehman Brothers Inc. and Wachovia
Capital Markets, LLC and their respective successors; provided, however, that if
any of the foregoing shall cease to be a primary U.S. Government securities
dealer in New York City (a “Primary Treasury Dealer”), the Company shall
substitute therefor another Primary Treasury Dealer.

 

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any redemption date, the average as determined by the
trustee, of the bid and asked prices of the Comparable Treasury Issue (expressed
in each case as a percentage of its principal amount) quoted in writing to the
trustee by such Reference Treasury Dealer at 5:00 p.m. on the third business day
preceding such redemption date.

 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

“Regulation S Global Note” means a Regulation S Temporary Global Note or
Regulation S Permanent Global Note, as appropriate.

 

“Regulation S Permanent Global Note” means a permanent Global Note in the form
of Exhibit Al hereto bearing the Global Note Legend and the Private Placement
Legend and deposited with or on behalf of and registered in the name of the
Depositary or its nominee, issued in a denomination equal to the outstanding
principal amount of the Regulation S Temporary Global Note upon expiration of
the Restricted Period.

 

“Regulation S Temporary Global Note” means a temporary Global Note in the form
of Exhibit A2 hereto deposited with or on behalf of and registered in the name
of the Depositary or its nominee, issued in a denomination equal to the
outstanding principal amount of the Notes initially sold in reliance on Rule 903
of Regulation S.

 

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject.

 

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

 

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

 

“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.

 

“Rule 144” means Rule 144 promulgated under the Securities Act.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act.

 

“Rule 903” means Rule 903 promulgated under the Securities Act.

 

“Rule 904” means Rule 904 promulgated under the Securities Act.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

7

--------------------------------------------------------------------------------


 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Indenture.

 

“Subsidiary” means, with respect to any specified Person:

 

(1)                                 any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency and
after giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) to vote in the election of directors,
managers or trustees of the corporation, association or other business entity is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and

 

(2)                                 any partnership (a) the sole general partner
or the managing general partner of which is such Person or a Subsidiary of such
Person or (b) the only general partners of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).

 

“TIA” means the Trust Indenture Act of 1939, as amended (15 U.S.C. §§
77aaa-77bbbb).

 

“Total Assets” means, with respect to any Person, the total assets of such
Person on a consolidated basis determined in accordance with GAAP, as shown on
the most recently available consolidated balance sheet of such Person.

 

“Treasury Rate” means, with respect to any redemption date, the rate per annum
equal to the quarterly equivalent yield to maturity of the Comparable Treasury
Issue, assuming a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
such redemption date.

 

“Trustee” means U.S. Bank National Association until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving hereunder.

 

“Unrestricted Definitive Note” means a Definitive Note that does not bear and is
not required to bear the Private Placement Legend.

 

“Unrestricted Global Note” means a Global Note that does not bear and is not
required to bear the Private Placement Legend.

 

“US. Person” means a U.S. Person as defined in Rule 902(k) promulgated under the
Securities Act.

 

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

Section 1.02                             Other Definitions.

 

Term

 

Defined
in
Section

“Authentication Order”

 

2.02

“Covenant Defeasance”

 

8.03

 

8

--------------------------------------------------------------------------------


 

“DTC”

 

2.03

“Event of Default”

 

6.01

“incur”

 

4.08

“Legal Defeasance”

 

8.02

“mortgage”

 

4.09

“Paying Agent”

 

2.03

“Payment Default”

 

6.01

“Registrar”

 

2.03

“Restricted Payments”

 

4.07

 

Section 1.03                             Incorporation by Reference of Trust
Indenture Act.

 

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

 

The following TIA terms used in this Indenture have the following meanings:

 

“indenture securities” means the Notes;

 

“indenture security Holder” means a Holder of a Note;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the Notes means the Company and any successor obligor upon the
Notes.

 

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.

 

Section 1.04                             Rules of Construction.

 

Unless the context otherwise requires:

 

(1)                                 a term has the meaning assigned to it;

 

(2)                                 an accounting term not otherwise defined has
the meaning assigned to it in accordance with GAAP;

 

(3)                                 “or” is not exclusive;

 

(4)                                 words in the singular include the plural,
and in the plural include the singular;

 

(5)                                 “will” shall be interpreted to express a
command;

 

(6)                                 provisions apply to successive events and
transactions; and

 

(7)                                 references to sections of or rules under the
Securities Act will be deemed to include substitute, replacement of successor
sections or rules adopted by the SEC from time to time.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 2
THE NOTES

 

Section 2.01                             Form and Dating.

 

(a)                                 General. The Notes and the Trustee’s
certificate of authentication will be substantially in the form of Exhibits Al
and A2 hereto. The Notes may have notations, legends or endorsements required by
law, stock exchange rule or usage. Each Note will be dated the date of its
authentication. The Notes shall be in denominations of $2,000 and integral
multiples of $1,000 in excess thereof.

 

The terms and provisions contained in the Notes will constitute, and are hereby
expressly made, a part of this Indenture and the Company and the Trustee, by
their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby. However, to the extent any provision of
any Note conflicts with the express provisions of this Indenture, the provisions
of this Indenture shall govern and be controlling.

 

(b)                                 Global Notes. Notes issued in global form
will be substantially in the form of Exhibits Al or A2 hereto (including the
Global Note Legend thereon and the “Schedule of Exchanges of Interests in the
Global Note” attached thereto). Notes issued in definitive form will be
substantially in the form of Exhibit Al hereto (but without the Global Note
Legend thereon and without the “Schedule of Exchanges of Interests in the Global
Note” attached thereto). Each Global Note will represent such of the outstanding
Notes as will be specified therein and each shall provide that it represents the
aggregate principal amount of outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of outstanding Notes represented
thereby may from time to time be reduced or increased, as appropriate, to
reflect exchanges and redemptions. Any endorsement of a Global Note to reflect
the amount of any increase or decrease in the aggregate principal amount of
outstanding Notes represented thereby will be made by the Trustee or the
Custodian, at the direction of the Trustee, in accordance with instructions
given by the Holder thereof as required by Section 2.06 hereof.

 

(c)                                  Temporary Global Notes. Notes offered and
sold in reliance on Regulation S will be issued initially in the form of the
Regulation S Temporary Global Note, which will be deposited on behalf of the
purchasers of the Notes represented thereby with the Trustee, at its New York
office, as custodian for the Depositary, and registered in the name of the
Depositary or the nominee of the Depositary for the accounts of designated
agents holding on behalf of Euroclear or Clearstream, duly executed by the
Company and authenticated by the Trustee as hereinafter provided. The Restricted
Period will be terminated upon the receipt by the Trustee of:

 

(1)                                 a written certificate from the Depositary,
together with copies of certificates from Euroclear and Clearstream certifying
that they have received certification of non-United States beneficial ownership
of 100% of the aggregate principal amount of the Regulation S Temporary Global
Note (except to the extent of any beneficial owners thereof who acquired an
interest therein during the Restricted Period pursuant to another exemption from
registration under the Securities Act and who will take delivery of a beneficial
ownership interest in a 144A Global Note or an IAI Global Note bearing a Private
Placement Legend, all as contemplated by Section 2.06(b) hereof); and

 

(2)                                 an Officers’ Certificate from the Company.

 

Following the termination of the Restricted Period, beneficial interests in the
Regulation S Temporary Global Note will be exchanged for beneficial interests in
the Regulation S Permanent Global Note pursuant to the Applicable Procedures.
Simultaneously with the authentication of the Regulation S

 

10

--------------------------------------------------------------------------------


 

Permanent Global Note, the Trustee will cancel the Regulation S Temporary Global
Note. The aggregate principal amount of the Regulation S Temporary Global Note
and the Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depositary
or its nominee, as the case may be, in connection with transfers of interest as
hereinafter provided.

 

(d)                                 Euroclear and Clearstream Procedures
Applicable. The provisions of the “Operating Procedures of the Euroclear System”
and “Terms and Conditions Governing Use of Euroclear” and the “General Terms and
Conditions of Clearstream Banking” and “Customer Handbook” of Clearstream will
be applicable to transfers of beneficial interests in the Regulation S Temporary
Global Note and the Regulation S Permanent Global Note that are held by
Participants through Euroclear or Clearstream.

 

Section 2.02                             Execution and Authentication.

 

At least one Officer must sign the Notes for the Company by manual or facsimile
signature.

 

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note will nevertheless be valid.

 

A Note will not be valid until authenticated by the manual signature of the
Trustee. The signature will be conclusive evidence that the Note has been
authenticated under this Indenture.

 

The Trustee will, upon receipt of a written order of the Company signed by an
Officer (an “Authentication Order”), authenticate Notes for original issue that
may be validly issued under this Indenture, including any Additional Notes. The
aggregate principal amount of Notes outstanding at any time may not exceed the
aggregate principal amount of Notes authorized for issuance by the Company
pursuant to one or more Authentication Orders, except as provided in
Section 2.07 hereof.

 

The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.

 

Section 2.03                             Registrar and Paying Agent.

 

The Company will maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be presented for payment (“Paying Agent”). The Registrar will
keep a register of the Notes and of their transfer and exchange. The Company may
appoint one or more co-registrars and one or more additional paying agents. The
term “Registrar” includes any co-registrar and the term “Paying Agent” includes
any additional paying agent. The Company may change any Paying Agent or
Registrar without notice to any Holder. The Company will notify the Trustee in
writing of the name and address of any Agent not a party to this Indenture. If
the Company fails to appoint or maintain another entity as Registrar or Paying
Agent, the Trustee shall act as such. The Company or any of its Subsidiaries may
act as Paying Agent or Registrar.

 

The Company initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

 

The Company initially appoints the Trustee to act as the Registrar and Paying
Agent and to act as Custodian with respect to the Global Notes.

 

11

--------------------------------------------------------------------------------


 

Section 2.04                             Paying Agent to Hold Money in Trust.

 

The Company will require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent will hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, or interest on the Notes, and will notify the Trustee of any
default by the Company in making any such payment. While any such default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee. The Company at any time may require a Paying Agent to pay all money
held by it to the Trustee. Upon payment over to the Trustee, the Paying Agent
(if other than the Company or a Subsidiary) will have no further liability for
the money. If the Company or a Subsidiary acts as Paying Agent, it will
segregate and hold in a separate trust fund for the benefit of the Holders all
money held by it as Paying Agent. Upon any bankruptcy or reorganization
proceedings relating to the Company, the Trustee will serve as Paying Agent for
the Notes.

 

Section 2.05                             Holder Lists.

 

The Trustee will preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA § 312(a). If the Trustee is not the Registrar,
the Company will furnish to the Trustee at least seven Business Days before each
interest payment date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of the Holders of Notes and the Company shall
otherwise comply with TIA § 312(a).

 

Section 2.06                             Transfer and Exchange.

 

(a)                                 Transfer and Exchange of Global Notes. A
Global Note may not be transferred except as a whole by the Depositary to a
nominee of the Depositary, by a nominee of the Depositary to the Depositary or
to another nominee of the Depositary, or by the Depositary or any such nominee
to a successor Depositary or a nominee of such successor Depositary. All Global
Notes will be exchanged by the Company for Definitive Notes if:

 

(1)                                 the Company delivers to the Trustee notice
from the Depositary that it is unwilling or unable to continue to act as
Depositary or that it is no longer a clearing agency registered under the
Exchange Act and, in either case, a successor Depositary is not appointed by the
Company within 120 days after the date of such notice from the Depositary; or

 

(2)                                 there has occurred and is continuing a
Default or Event of Default with respect to the Notes.

 

Upon the occurrence of either of the preceding events in (1) or (2) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10 hereof. Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note. A
Global Note may not be exchanged for another Note other than as provided in this
Section 2.06(a), however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b) or (c) hereof.

 

(b)                                 Transfer and Exchange of Beneficial
Interests in the Global Notes. The transfer and exchange of beneficial interests
in the Global Notes will be effected through the Depositary, in accordance with
the provisions of this Indenture and the Applicable Procedures. Beneficial
interests in the Restricted Global Notes will be subject to restrictions on
transfer comparable to those set forth herein to

 

12

--------------------------------------------------------------------------------


 

the extent required by the Securities Act. Transfers of beneficial interests in
the Global Notes also will require compliance with either subparagraph (1) or
(2) below, as applicable, as well as one or more of the other following
subparagraphs, as applicable:

 

(1)                                 Transfer of Beneficial Interests in the Same
Global Note. Beneficial interests in any Restricted Global Note may be
transferred to Persons who take delivery thereof in the form of a beneficial
interest in the same Restricted Global Note in accordance with the transfer
restrictions set forth in the Private Placement Legend; provided, however, that
prior to the expiration of the Restricted Period, transfers of beneficial
interests in the Regulation S Temporary Global Note may not be made to a U.S.
Person or for the account or benefit of a U.S. Person (other than an Initial
Purchaser). Beneficial interests in any Unrestricted Global Note may be
transferred to Persons who take delivery thereof in the form of a beneficial
interest in an Unrestricted Global Note. No written orders or instructions shall
be required to be delivered to the Registrar to effect the transfers described
in this Section 2.06(b)(1).

 

(2)                                 All Other Transfers and Exchanges of
Beneficial Interests in Global Notes. In connection with all transfers and
exchanges of beneficial interests that are not subject to
Section 2.06(b)(1) above, the transferor of such beneficial interest must
deliver to the Registrar either:

 

(A)                               both:

 

(i)                                     a written order from a Participant or an
Indirect Participant given to the Depositary in accordance with the Applicable
Procedures directing the Depositary to credit or cause to be credited a
beneficial interest in another Global Note in an amount equal to the beneficial
interest to be transferred or exchanged; and

 

(ii)                                  instructions given in accordance with the
Applicable Procedures containing information regarding the Participant account
to be credited with such increase; or

 

(B)                               both:

 

(i)                                     a written order from a Participant or an
Indirect Participant given to the Depositary in accordance with the Applicable
Procedures directing the Depositary to cause to be issued a Definitive Note in
an amount equal to the beneficial interest to be transferred or exchanged; and

 

(ii)                                  instructions given by the Depositary to
the Registrar containing information regarding the Person in whose name such
Definitive Note shall be registered to effect the transfer or exchange referred
to in (1) above; provided that in no event shall Definitive Notes be issued upon
the transfer or exchange of beneficial interests in the Regulation S Temporary
Global Note prior to (A) the expiration of the Restricted Period and (B) the
receipt by the Registrar of any certificates required pursuant to Rule 903 under
the Securities Act.

 

13

--------------------------------------------------------------------------------


 

Upon satisfaction of all of the requirements for transfer or exchange of
beneficial interests in Global Notes contained in this Indenture and the Notes
or otherwise applicable under the Securities Act, the Trustee shall adjust the
principal amount of the relevant Global Note(s) pursuant to
Section 2.06(g) hereof.

 

(3)                                 Transfer of Beneficial Interests to Another
Restricted Global Note. A beneficial interest in any Restricted Global Note may
be transferred to a Person who takes delivery thereof in the form of a
beneficial interest in another Restricted Global Note if the transfer complies
with the requirements of Section 2.06(b)(2) above and the Registrar receives the
following:

 

(A)                               if the transferee will take delivery in the
form of a beneficial interest in the 144A Global Note, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;

 

(B)                               if the transferee will take delivery in the
form of a beneficial interest in the Regulation S Temporary Global Note or the
Regulation S Permanent Global Note, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications in
item (2) thereof; and

 

if the transferee will take delivery in the form of a beneficial interest in the
IAI Global Note, then the transferor must deliver a certificate in the form of
Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable.

 

(4)                                 Transfer and Exchange of Beneficial
Interests in a Restricted Global Note for Beneficial Interests in an
Unrestricted Global Note. A beneficial interest in any Restricted Global Note
may be exchanged by any holder thereof for a beneficial interest in an
Unrestricted Global Note or transferred to a Person who takes delivery thereof
in the form of a beneficial interest in an Unrestricted Global Note if the
exchange or transfer complies with the requirements of Section 2.06(b)(2) above
and:

 

(A)                               the Registrar receives the following:

 

(i)                                     if the holder of such beneficial
interest in a Restricted Global Note proposes to exchange such beneficial
interest for a beneficial interest in an Unrestricted Global Note, a certificate
from such holder in the form of Exhibit C hereto, including the certifications
in item (1)(a) thereof; or

 

(ii)                                  if the holder of such beneficial interest
in a Restricted Global Note proposes to transfer such beneficial interest to a
Person who shall take delivery thereof in the form of a beneficial interest in
an Unrestricted Global Note, a certificate from such holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

 

and, in each such case set forth in this subparagraph (A), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the

 

14

--------------------------------------------------------------------------------


 

Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

 

If any such transfer is effected pursuant to subparagraph (A) above at a time
when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (A) above.

 

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

 

(c)                                  Transfer or Exchange of Beneficial
Interests for Definitive Notes.

 

(1)                                 Beneficial Interests in Restricted Global
Notes to Restricted Definitive Notes. If any holder of a beneficial interest in
a Restricted Global Note proposes to exchange such beneficial interest for a
Restricted Definitive Note or to transfer such beneficial interest to a Person
who takes delivery thereof in the form of a Restricted Definitive Note, then,
upon receipt by the Registrar of the following documentation:

 

(A)                               if the holder of such beneficial interest in a
Restricted Global Note proposes to exchange such beneficial interest for a
Restricted Definitive Note, a certificate from such holder in the form of
Exhibit C hereto, including the certifications in item (2)(a) thereof.,

 

(B)                               if such beneficial interest is being
transferred to a QIB in accordance with Rule 144A, a certificate to the effect
set forth in Exhibit B hereto, including the certifications in item
(1) thereof.,

 

(C)                               if such beneficial interest is being
transferred to a Non-U.S. Person in an offshore transaction in accordance with
Rule 903 or Rule 904, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof;

 

(D)                               if such beneficial interest is being
transferred pursuant to an exemption from the registration requirements of the
Securities Act in accordance with Rule 144, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(a) thereof.,

 

(E)                                if such beneficial interest is being
transferred to an Institutional Accredited Investor in reliance on an exemption
from the registration requirements of the Securities Act other than those listed
in subparagraphs (B) through (D) above, a certificate to the effect set forth in
Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable;

 

(F)                                 if such beneficial interest is being
transferred to the Company or any of its Subsidiaries, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(b) thereof., or

 

15

--------------------------------------------------------------------------------


 

(G)                               (if such beneficial interest is being
transferred pursuant to an effective registration statement under the Securities
Act, a certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (3)(c) thereof, the Trustee shall cause the aggregate
principal amount of the applicable Global Note to be reduced accordingly
pursuant to Section 2.06(g) hereof, and the Company shall execute and the
Trustee shall authenticate and deliver to the Person designated in the
instructions a Definitive Note in the appropriate principal amount. Any
Definitive Note issued in exchange for a beneficial interest in a Restricted
Global Note pursuant to this Section 2.06(c) shall be registered in such name or
names and in such authorized denomination or denominations as the holder of such
beneficial interest shall instruct the Registrar through instructions from the
Depositary and the Participant or Indirect Participant. The Trustee shall
deliver such Definitive Notes to the Persons in whose names such Notes are so
registered. Any Definitive Note issued in exchange for a beneficial interest in
a Restricted Global Note pursuant to this Section 2.06(c)(1) shall bear the
Private Placement Legend and shall be subject to all restrictions on transfer
contained therein.

 

(2)                                 Beneficial Interests in Regulation S
Temporary Global Note to Definitive Notes. Notwithstanding Sections
2.06(c)(1)(A) and (C) hereof, a beneficial interest in the Regulation S
Temporary Global Note may not be exchanged for a Definitive Note or transferred
to a Person who takes delivery thereof in the form of a Definitive Note prior to
(A) the expiration of the Restricted Period and (B) the receipt by the Registrar
of any certificates required pursuant to Rule 903(b)(3)(ii)(B) under the
Securities Act, except in the case of a transfer pursuant to an exemption from
the registration requirements of the Securities Act other than Rule 903 or
Rule 904.

 

(3)                                 Beneficial Interests in Restricted Global
Notes to Unrestricted Definitive Notes. A holder of a beneficial interest in a
Restricted Global Note may exchange such beneficial interest for an Unrestricted
Definitive Note or may transfer such beneficial interest to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note only if:

 

(A)                               the Registrar receives the following:

 

(i)                                     if the holder of such beneficial
interest in a Restricted Global Note proposes to exchange such beneficial
interest for an Unrestricted Definitive Note, a certificate from such holder in
the form of Exhibit C hereto, including the certifications in item
(1)(b) thereof; or

 

(ii)                                  if the holder of such beneficial interest
in a Restricted Global Note proposes to transfer such beneficial interest to a
Person who shall take delivery thereof in the form of an Unrestricted Definitive
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

 

and, in each such case set forth in this subparagraph (A), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the

 

16

--------------------------------------------------------------------------------


 

Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

 

(4)                                 Beneficial Interests in Unrestricted Global
Notes to Unrestricted Definitive Notes. If any holder of a beneficial interest
in an Unrestricted Global Note proposes to exchange such beneficial interest for
a Definitive Note or to transfer such beneficial interest to a Person who takes
delivery thereof in the form of a Definitive Note, then, upon satisfaction of
the conditions set forth in Section 2.06(b)(2) hereof, the Trustee will cause
the aggregate principal amount of the applicable Global Note to be reduced
accordingly pursuant to Section 2.06(g) hereof, and the Company will execute and
the Trustee will authenticate and deliver to the Person designated in the
instructions a Definitive Note in the appropriate principal amount. Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c)(4) will be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest requests through instructions to the Registrar from or through the
Depositary and the Participant or Indirect Participant. The Trustee will deliver
such Definitive Notes to the Persons in whose names such Notes are so
registered. Any Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(4) will not bear the Private Placement Legend.

 

(d)                                 Transfer and Exchange of Definitive Notes
for Beneficial Interests.

 

(1)                                 Restricted Definitive Notes to Beneficial
Interests in Restricted Global Notes. If any Holder of a Restricted Definitive
Note proposes to exchange such Note for a beneficial interest in a Restricted
Global Note or to transfer such Restricted Definitive Notes to a Person who
takes delivery thereof in the form of a beneficial interest in a Restricted
Global Note, then, upon receipt by the Registrar of the following documentation:

 

(A)                               if the Holder of such Restricted Definitive
Note proposes to exchange such Note for a beneficial interest in a Restricted
Global Note, a certificate from such Holder in the form of Exhibit C hereto,
including the certifications in item (2)(b) thereof;

 

(B)                               if such Restricted Definitive Note is being
transferred to a QIB in accordance with Rule 144A, a certificate to the effect
set forth in Exhibit B hereto, including the certifications in item (1) thereof;

 

(C)                               if such Restricted Definitive Note is being
transferred to a Non-U.S. Person in an offshore transaction in accordance with
Rule 903 or Rule 904, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof;

 

(D)                               if such Restricted Definitive Note is being
transferred pursuant to an exemption from the registration requirements of the
Securities Act in accordance with Rule 144, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(a) thereof;

 

(E)                                if such Restricted Definitive Note is being
transferred to an Institutional Accredited Investor in reliance on an exemption
from the registration requirements of the Securities Act other than those listed
in

 

17

--------------------------------------------------------------------------------


 

subparagraphs (B) through (D) above, a certificate to the effect set forth in
Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable;

 

(F)                                 if such Restricted Definitive Note is being
transferred to the Company or any of its Subsidiaries, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(b) thereof; or

 

(G)                               if such Restricted Definitive Note is being
transferred pursuant to an effective registration statement under the Securities
Act, a certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (3)(c) thereof, the Trustee will cancel the Restricted
Definitive Note, increase or cause to be increased the aggregate principal
amount of, in the case of clause (A) above, the appropriate Restricted Global
Note, in the case of clause (B) above, the 144A Global Note, in the case of
clause (C) above, the Regulation S Global Note, and in all other cases, the IAI
Global Note.

 

(2)                                 Restricted Definitive Notes to Beneficial
Interests in Unrestricted Global Notes. A Holder of a Restricted Definitive Note
may exchange such Note for a beneficial interest in an Unrestricted Global Note
or transfer such Restricted Definitive Note to a Person who takes delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note only
if:

 

(A)                               the Registrar receives the following:

 

(i)                                     if the Holder of such Definitive Notes
proposes to exchange such Notes for a beneficial interest in the Unrestricted
Global Note, a certificate from such Holder in the form of Exhibit C hereto,
including the certifications in item (1)(c) thereof; or

 

(ii)                                  if the Holder of such Definitive Notes
proposes to transfer such Notes to a Person who shall take delivery thereof in
the form of a beneficial interest in the Unrestricted Global Note, a certificate
from such Holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;

 

and, in each such case set forth in this subparagraph (A), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(2), the Trustee will cancel the Definitive Notes and increase or
cause to be increased the aggregate principal amount of the Unrestricted Global
Note.

 

(3)                                 Unrestricted Definitive Notes to Beneficial
Interests in Unrestricted Global Notes. A Holder of an Unrestricted Definitive
Note may exchange such Note for a beneficial interest in an Unrestricted Global
Note or transfer such Definitive Notes to a Person who takes delivery thereof in
the form of a beneficial interest in an Unrestricted

 

18

--------------------------------------------------------------------------------


 

Global Note at any time. Upon receipt of a request for such an exchange or
transfer, the Trustee will cancel the applicable Unrestricted Definitive Note
and increase or cause to be increased the aggregate principal amount of one of
the Unrestricted Global Notes.

 

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraph (2)(A) or (3) above at a time when an
Unrestricted Global Note has not yet been issued, the Company will issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee will authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of Definitive Notes so
transferred.

 

(e)                                  Transfer and Exchange of Definitive Notes
for Definitive Notes. Upon request by a Holder of Definitive Notes and such
Holder’s compliance with the provisions of this Section 2.06(e), the Registrar
will register the transfer or exchange of Definitive Notes. Prior to such
registration of transfer or exchange, the requesting Holder must present or
surrender to the Registrar the Definitive Notes duly endorsed or accompanied by
a written instruction of transfer in form satisfactory to the Registrar duly
executed by such Holder or by its attorney, duly authorized in writing. In
addition, the requesting Holder must provide any additional certifications,
documents and information, as applicable, required pursuant to the following
provisions of this Section 2.06(e).

 

(1)                                 Restricted Definitive Notes to Restricted
Definitive Notes. Any Restricted Definitive Note may be transferred to and
registered in the name of Persons who take delivery thereof in the form of a
Restricted Definitive Note if the Registrar receives the following:

 

(A)                               if the transfer will be made pursuant to
Rule 144A, then the transferor must deliver a certificate in the form of
Exhibit B hereto, including the certifications in item (1) thereof;

 

(B)                               if the transfer will be made pursuant to
Rule 903 or Rule 904, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (2) thereof; and

 

(C)                               if the transfer will be made pursuant to any
other exemption from the registration requirements of the Securities Act, then
the transferor must deliver a certificate in the form of Exhibit B hereto,
including the certifications, certificates and Opinion of Counsel required by
item (3) thereof, if applicable.

 

(2)                                 Restricted Definitive Notes to Unrestricted
Definitive Notes. Any Restricted Definitive Note may be exchanged by the Holder
thereof for an Unrestricted Definitive Note or transferred to a Person or
Persons who take delivery thereof in the form of an Unrestricted Definitive Note
if:

 

(A)                               the Registrar receives the following:

 

(i)                                     if the Holder of such Restricted
Definitive Notes proposes to exchange such Notes for an Unrestricted Definitive
Note, a certificate from such Holder in the form of Exhibit C hereto, including
the certifications in item (1)(d) thereof; or

 

19

--------------------------------------------------------------------------------


 

(ii)                                  if the Holder of such Restricted
Definitive Notes proposes to transfer such Notes to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such Holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;

 

and, in each such case set forth in this subparagraph (A), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

 

(3)                                 Unrestricted Definitive Notes to
Unrestricted Definitive Notes. A Holder of Unrestricted Definitive Notes may
transfer such Notes to a Person who takes delivery thereof in the form of an
Unrestricted Definitive Note. Upon receipt of a request to register such a
transfer, the Registrar shall register the Unrestricted Definitive Notes
pursuant to the instructions from the Holder thereof.

 

(f)                                   Legends. The following legends will appear
on the face of all Global Notes and Definitive Notes issued under this Indenture
unless specifically stated otherwise in the applicable provisions of this
Indenture.

 

(1)                                 Private Placement Legend.

 

(A)                               Except as permitted by subparagraph (B) below,
each Global Note and each Definitive Note (and all Notes issued in exchange
therefor or substitution thereof) shall bear the legend in substantially the
following form:

 

“THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT. EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY IS NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER. THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON AND IS
ACQUIRING ITS NOTE IN AN “OFFSHORE TRANSACTION” PURSUANT TO RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (2) AGREES THAT IT WILL NOT PRIOR TO
(X) THE DATE WHICH IS TWO YEARS (OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY
RULE 144(K) UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER)
AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF (OR OF ANY PREDECESSOR OF THIS
NOTE) OR THE LAST DAY ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS
THE OWNER OF THIS NOTE (OR ANY PREDECESSOR OF THIS NOTE) AND (Y) SUCH LATER
DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW (THE “RESALE RESTRICTION
TERMINATION DATE”), OFFER, SELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
THE COMPANY, (B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED
EFFECTIVE UNDER THE

 

20

--------------------------------------------------------------------------------


 

SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO
RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE
IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT
TO OFFERS AND SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES
WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR (E) PURSUANT TO
ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS NOTE
IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND; PROVIDED
THAT THE COMPANY, THE TRUSTEE AND THE REGISTRAR SHALL HAVE THE RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D) OR (E) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF
THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE. AS USED HEREIN, THE
TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE
MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.”

 

(B)                               Notwithstanding the foregoing, any Global Note
or Definitive Note issued pursuant to subparagraphs (b)(4), (c)(3), (c)(4),
(d)(2), (d)(3), (e)(2) or (e)(3) of this Section 2.06 (and all Notes issued in
exchange therefor or substitution thereof) will not bear the Private Placement
Legend.

 

(2)                                 Global Note Legend. Each Global Note will
bear a legend in substantially the following form:

 

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO
SECTION 2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A
SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF SOURCE GAS LLC.

 

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN

 

21

--------------------------------------------------------------------------------


 

AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

 

(3)                                 Regulation S Temporary Global Note Legend.
The Regulation S Temporary Global Note will bear a Legend in substantially the
following form:

 

“THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE, AND THE
CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS
SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN). NEITHER THE HOLDER NOR THE
BENEFICIAL OWNERS OF THIS REGULATION S TEMPORARY GLOBAL NOTE SHALL BE ENTITLED
TO RECEIVE PAYMENT OF INTEREST HEREON.”

 

(g)                                  Cancellation and/or Adjustment of Global
Notes. At such time as all beneficial interests in a particular Global Note have
been exchanged for Definitive Notes or a particular Global Note has been
redeemed, repurchased or canceled in whole and not in part, each such Global
Note will be returned to or retained and canceled by the Trustee in accordance
with Section 2.11 hereof. At any time prior to such cancellation, if any
beneficial interest in a Global Note is exchanged for or transferred to a Person
who will take delivery thereof in the form of a beneficial interest in another
Global Note or for Definitive Notes, the principal amount of Notes represented
by such Global Note will be reduced accordingly and an endorsement will be made
on such Global Note by the Trustee or by the Depositary at the direction of the
Trustee to reflect such reduction; and if the beneficial interest is being
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note, such other Global Note
will be increased accordingly and an endorsement will be made on such Global
Note by the Trustee or by the Depositary at the direction of the Trustee to
reflect such increase.

 

(h)                                 General Provisions Relating to Transfers and
Exchanges.

 

(1)                                 To permit registrations of transfers and
exchanges, the Company will execute and the Trustee will authenticate Global
Notes and Definitive Notes upon receipt of an Authentication Order in accordance
with Section 2.02 hereof or at the Registrar’s request.

 

(2)                                 No service charge will be made to a Holder
of a beneficial interest in a Global Note or to a Holder of a Definitive Note
for any registration of transfer or exchange, but the Company may require
payment of a sum sufficient to cover any transfer tax or similar governmental
charge payable in connection therewith (other than any such transfer taxes or
similar governmental charge payable upon exchange or transfer pursuant to
Sections 2.10, 3.06, and 9.05 hereof).

 

(3)                                 The Registrar will not be required to
register the transfer of or exchange of any Note selected for redemption in
whole or in part, except the unredeemed portion of any Note being redeemed in
part.

 

(4)                                 All Global Notes and Definitive Notes issued
upon any registration of transfer or exchange of Global Notes or Definitive
Notes will be the valid obligations of the Company, evidencing the same debt,
and entitled to the same benefits under this Indenture, as the Global Notes or
Definitive Notes surrendered upon such registration of transfer or exchange.

 

(5)                                 Neither the Registrar nor the Company will
be required:

 

22

--------------------------------------------------------------------------------


 

(A)                               to issue, to register the transfer of or to
exchange any Notes during a period beginning at the opening of business 15 days
before the day of any selection of Notes for redemption under Section 3.02
hereof and ending at the close of business on the day of selection;

 

(B)                               to register the transfer of or to exchange any
Note selected for redemption in whole or in part, except the unredeemed portion
of any Note being redeemed in part; or

 

(C)                               to register the transfer of or to exchange a
Note between a record date and the next succeeding interest payment date.

 

(6)                                 Prior to due presentment for the
registration of a transfer of any Note, the Trustee, any Agent and the Company
may deem and treat the Person in whose name any Note is registered as the
absolute owner of such Note for the purpose of receiving payment of principal of
and interest on such Notes and for all other purposes, and none of the Trustee,
any Agent or the Company shall be affected by notice to the contrary.

 

(7)                                 The Trustee will authenticate Global Notes
and Definitive Notes in accordance with the provisions of Section 2.02 hereof.

 

(8)                                 All certifications, certificates and
Opinions of Counsel required to be submitted to the Registrar pursuant to this
Section 2.06 to effect a registration of transfer or exchange may be submitted
by facsimile.

 

Section 2.07                             Replacement Notes.

 

If any mutilated Note is surrendered to the Trustee or the Company and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Company will issue and the Trustee, upon receipt of an
Authentication Order, will authenticate a replacement Note if the Trustee’s
requirements are met. If required by the Trustee or the Company, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of the
Trustee and the Company to protect the Company, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Company may charge for its expenses in replacing a Note.

 

Every replacement Note is an additional obligation of the Company and will be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

 

Section 2.08                             Outstanding Notes.

 

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Company or an Affiliate of the Company holds
the Note.

 

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser.

 

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

 

23

--------------------------------------------------------------------------------


 

If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes will be
deemed to be no longer outstanding and will cease to accrue interest.

 

Section 2.09                             Treasury Notes.

 

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company
or any Guarantor, or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company or any
Guarantor, will be considered as though not outstanding, except that for the
purposes of determining whether the Trustee will be protected in relying on any
such direction, waiver or consent, only Notes that the Trustee knows are so
owned will be so disregarded.

 

Section 2.10                             Temporary Notes.

 

Until certificates representing Notes are ready for delivery, the Company may
prepare and the Trustee, upon receipt of an Authentication Order, will
authenticate temporary Notes. Temporary Notes will be substantially in the form
of certificated Notes but may have variations that the Company considers
appropriate for temporary Notes and as may be reasonably acceptable to the
Trustee. Without unreasonable delay, the Company will prepare and the Trustee
will authenticate definitive Notes in exchange for temporary Notes.

 

Holders of temporary Notes will be entitled to all of the benefits of this
Indenture.

 

Section 2.11                             Cancellation.

 

The Company at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent will forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee and no one
else will cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and will destroy canceled Notes (subject to
the record retention requirement of the Exchange Act). Certification of the
destruction of all canceled Notes will be delivered to the Company. The Company
may not issue new Notes to replace Notes that it has paid or that have been
delivered to the Trustee for cancellation.

 

Section 2.12                             Defaulted Interest.

 

If the Company defaults in a payment of interest on the Notes, it will pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof. The Company will notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment. The Company will fix or cause to be fixed each such
special record date and payment date; provided that no such special record date
may be less than 10 days prior to the related payment date for such defaulted
interest. At least 15 days before the special record date, the Company (or, upon
the written request of the Company, the Trustee in the name and at the expense
of the Company) will mail or cause to be mailed to Holders a notice that states
the special record date, the related payment date and the amount of such
interest to be paid.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 3
REDEMPTION AND PREPAYMENT

 

Section 3.01                             Notices to Trustee.

 

If the Company elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it must furnish to the Trustee, at least 30
days but not more than 60 days before a redemption date, an Officers’
Certificate setting forth:

 

(1)                                 the clause of this Indenture pursuant to
which the redemption shall occur;

 

(2)                                 the redemption date;

 

(3)                                 the principal amount of Notes to be
redeemed; and

 

(4)                                 the redemption price.

 

Section 3.02                             Selection of Notes to Be Redeemed or
Purchased.

 

If less than all of the Notes are to be redeemed or purchased in an offer to
purchase at any time, the Trustee will select Notes for redemption or purchase
on a pro rata basis unless otherwise required by law or applicable stock
exchange requirements.

 

In the event of partial redemption or purchase by lot, the particular Notes to
be redeemed or purchased will be selected, unless otherwise provided herein, not
less than 30 nor more than 60 days prior to the redemption or purchase date by
the Trustee from the outstanding Notes not previously called for redemption or
purchase.

 

The Trustee will promptly notify the Company in writing of the Notes selected
for redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected will be in amounts of $2,000 or
integral multiples of $1,000 in excess thereof; except that if all of the Notes
of a Holder are to be redeemed or purchased, the entire outstanding amount of
Notes held by such Holder, even if not in an amount of $2,000 or an integral
multiple of $1,000 in excess thereof, shall be redeemed or purchased. Except as
provided in the preceding sentence, provisions of this Indenture that apply to
Notes called for redemption or purchase also apply to portions of Notes called
for redemption or purchase.

 

Section 3.03                             Notice of Redemption.

 

At least 30 days but not more than 60 days before a redemption date, the Company
will mail or cause to be mailed, by first class mail, a notice of redemption to
each Holder whose Notes are to be redeemed at its registered address, except
that redemption notices may be mailed more than 60 days prior to a redemption
date if the notice is issued in connection with a defeasance of the Notes or a
satisfaction and discharge of this Indenture pursuant to Articles 8 or 10
hereof.

 

The notice will identify the Notes to be redeemed and will state:

 

(1)                                 the redemption date;

 

(2)                                 the redemption price;

 

25

--------------------------------------------------------------------------------


 

(3)           if any Note is being redeemed in part, the portion of the
principal amount of such Note to be redeemed and that, after the redemption date
upon surrender of such Note, a new Note or Notes in principal amount equal to
the unredeemed portion will be issued upon cancellation of the original Note;

 

(4)           the name and address of the Paying Agent;

 

(5)           that Notes called for redemption must be surrendered to the Paying
Agent to collect the redemption price;

 

(6)           that, unless the Company defaults in making such redemption
payment, interest on Notes called for redemption ceases to accrue on and after
the redemption date;

 

(7)           the paragraph of the Notes and/or Section of this Indenture
pursuant to which the Notes called for redemption are being redeemed; and

 

(8)           that no representation is made as to the correctness or accuracy
of the CUSIP number, if any, listed in such notice or printed on the Notes.

 

At the Company’s request, the Trustee will give the notice of redemption in the
Company’s name and at its expense; provided, however, that the Company has
delivered to the Trustee, at least 45 days prior to the redemption date, an
Officers’ Certificate requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in the preceding
paragraph.

 

Section 3.04          Effect of Notice of Redemption.

 

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price. A notice of redemption may not be conditional.

 

Section 3.05          Deposit of Redemption or Purchase Price.

 

One Business Day prior to the redemption or purchase date, the Company will
deposit with the Trustee or with the Paying Agent money sufficient to pay the
redemption or purchase price of and accrued interest on all Notes to be redeemed
or purchased on that date. The Trustee or the Paying Agent will promptly return
to the Company any money deposited with the Trustee or the Paying Agent by the
Company in excess of the amounts necessary to pay the redemption or purchase
price of, and accrued interest on, all Notes to be redeemed or purchased.

 

If the Company complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest will cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after an interest record date but on or prior to the
related interest payment date, then any accrued and unpaid interest shall be
paid to the Person in whose name such Note was registered at the close of
business on such record date. If any Note called for redemption or purchase is
not so paid upon surrender for redemption or purchase because of the failure of
the Company to comply with the preceding paragraph, interest shall be paid on
the unpaid principal, from the redemption or purchase date until such principal
is paid, and to the extent lawful on any interest not paid on such unpaid
principal, in each case at the rate provided in the Notes and in Section 4.01
hereof.

 

26

--------------------------------------------------------------------------------


 

Section 3.06          Notes Redeemed or Purchased in Part.

 

Upon surrender of a Note that is redeemed or purchased in part, the Company will
issue and, upon receipt of an Authentication Order, the Trustee will
authenticate for the Holder at the expense of the Company a new Note equal in
principal amount to the unredeemed or unpurchased portion of the Note
surrendered.

 

Section 3.07          Optional Redemption.

 

(a)           The Company may redeem all or a part of the Notes, upon not less
than 30 nor more than 60 days’ prior notice, at a redemption price equal to the
greater of (1) 100% of the principal amount of notes redeemed and (2) the sum of
the present values of the remaining scheduled payments of principal and interest
thereon discounted to the redemption date on a quarterly basis (assuming a
360-day year comprised of twelve 30-day months) at the Treasury Rate, plus 25
basis points, plus accrued and unpaid interest, if any, to the date of
redemption, subject to the rights of Holders on the relevant record date to
receive interest on the relevant interest payment date.

 

Unless the Company defaults in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable redemption date.

 

(b)           Any redemption pursuant to this Section 3.07 shall be made
pursuant to the provisions of Sections 3.01 through 3.06 hereof.

 

Section 3.08          Mandatory Redemption; Open Market Purchases.

 

The Company is not required to make mandatory redemption or sinking fund
payments with respect to the Notes. The Company may at any time and from time to
time purchase notes in the open market or otherwise.

 

ARTICLE 4
COVENANTS

 

Section 4.01          Payment of Notes.

 

The Company will pay or cause to be paid the principal of, premium, if any, and
interest on, the Notes on the dates and in the manner provided in the Notes.
Principal, premium, if any, and interest will be considered paid on the date due
if the Paying Agent, if other than the Company or a Subsidiary thereof, holds as
of 10:00 a.m. Eastern Time on the due date money deposited by the Company in
immediately available funds and designated for and sufficient to pay all
principal, premium, if any, and interest then due.

 

The Company will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
1% per annum in excess of the then applicable interest rate on the Notes to the
extent lawful; it will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace period) at the same rate to the extent
lawful.

 

Section 4.02          Maintenance of Office or Agency.

 

The Company will maintain in the Borough of Manhattan, the City of New York, an
office or agency (which may be an office of the Trustee or an Affiliate of the
Trustee, Registrar or co-registrar)

 

27

--------------------------------------------------------------------------------


 

where Notes may be surrendered for registration of transfer or for exchange and
where notices and demands to or upon the Company in respect of the Notes and
this Indenture may be served. The Company will give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Company fails to maintain any such required office or
agency or fails to furnish the Trustee with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.

 

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission will in any manner relieve the Company of
its obligation to maintain an office or agency in the Borough of Manhattan, the
City of New York for such purposes. The Company will give prompt written notice
to the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.

 

The Company hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Company in accordance with Section 2.03 hereof.

 

Section 4.03          Reports.

 

(a)           So long as any Notes are outstanding, the Company will furnish to
the Holders of Notes or cause the Trustee to furnish to the Holders of Notes
and, upon request, prospective investors in the Notes and securities analysts
with:

 

(1)           the information regarding the Company required to be delivered
pursuant to Rule 144A(d)(4) under the Securities Act; and

 

(2)           (a) within 120 days after the end of each fiscal year of the
Company, audited financial statements (including balance sheets and statements
of income and cash flow) for such fiscal year (along with customary comparative
results for the prior fiscal year), together with a report on the annual
financial statements by the Company’s certified independent accountants and
(b) within 75 days of the end of each of the first three fiscal quarters of each
fiscal year, unaudited financial statements (including balance sheets and
statements of income and cash flow) for such fiscal quarter (along with
customary comparative results for the corresponding interim period in the prior
year),

 

(all of the foregoing financial information to be prepared on a basis
substantially consistent with GAAP).

 

Section 4.04          Compliance Certificate.

 

(a)           The Company shall deliver to the Trustee, within 120 days after
the end of each fiscal year, an Officers’ Certificate stating that a review of
the activities of the Company and its Subsidiaries during the preceding fiscal
year has been made under the supervision of the signing Officers with a view to
determining whether the Company has kept, observed, performed and fulfilled its
obligations under this Indenture, and further stating, as to each such Officer
signing such certificate, that to the best of his or her knowledge the Company
has kept, observed, performed and fulfilled each and every covenant contained in
this Indenture and is not in default in the performance or observance of any of
the terms, provisions and conditions of this Indenture (or, if a Default or
Event of Default has occurred, describing all such Defaults or Events of Default
of which he or she may have knowledge and what action the Company is taking or
proposes to take with respect thereto) and that to the best of his or her
knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal

 

28

--------------------------------------------------------------------------------


 

of or interest, if any, on the Notes is prohibited or if such event has
occurred, a description of the event and what action the Company is taking or
proposes to take with respect thereto.

 

(b)           So long as not contrary to the then current recommendations of the
American Institute of Certified Public Accountants, the year-end financial
statements delivered pursuant to Section 4.03 above shall be accompanied by a
written statement of the Company’s independent public accountants (who shall be
a firm of established national reputation) that in making the examination
necessary for certification of such financial statements, nothing has come to
their attention that would lead them to believe that the Company has violated
any provisions of Article 4 or Article 5 hereof or, if any such violation has
occurred, specifying the nature and period of existence thereof, it being
understood that such accountants shall not be liable directly or indirectly to
any Person for any failure to obtain knowledge of any such violation.

 

(c)           So long as any of the Notes are outstanding, the Company will
deliver to the Trustee, forthwith upon any Officer becoming aware of any Default
or Event of Default, an Officers’ Certificate specifying such Default or Event
of Default and what action the Company is taking or proposes to take with
respect thereto.

 

Section 4.05          Taxes.

 

The Company will pay, and will cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Holders of the Notes.

 

Section 4.06          Stay, Extension and Usury Laws.

 

The Company and each of the Guarantors covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Company and
each of the Guarantors (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law has been enacted.

 

Section 4.07          Restricted Payments.

 

(a)           The Company will not, directly or indirectly:

 

(1)           declare or pay any dividend or make any other payment or
distribution on account of the Company’s Capital Stock (including, without
limitation, any payments in connection with any merger or consolidation
involving the Company) or to the direct or indirect holders of the Company’s
Capital Stock in their capacity as such; or

 

(2)           purchase, redeem or otherwise acquire or retire for value
(including, without limitation, in connection with any merger or consolidation
involving the Company) any Capital Stock of the Company or any direct or
indirect parent of the Company,

 

29

--------------------------------------------------------------------------------


 

(all such payments and other actions set forth in clauses (1) and (2) above
being collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment:

 

(1)           no Default or Event of Default has occurred and is continuing or
would occur as a consequence of such Restricted Payment; and

 

(2)           the Company would, at the time of such Restricted Payment and
after giving pro forma effect thereto as if such Restricted Payment had been
made at the end of the most recently ended fiscal quarter, have a ratio of
Consolidated Total Indebtedness to Consolidated Total Capitalization of not more
than 0.60 to 1.00 at the end of the most recently ended fiscal quarter.

 

(b)           So long as no Default has occurred and is continuing or would be
caused thereby, the provisions of Section 4.07(a) hereof will not prohibit:

 

(1)           the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Indenture; and

 

(2)           Permitted Payments to Parent.

 

Section 4.08          Incurrence of Indebtedness by Subsidiaries.

 

(a)           The Company will not permit any of its Subsidiaries to, directly
or indirectly, create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness.

 

(b)           Notwithstanding the provisions of Section 4.08(a) hereof, the
Company’s Subsidiaries may incur Indebtedness so long as:

 

(1)           such Indebtedness is intercompany Indebtedness between or among
the Company and any of its Subsidiaries; provided, however, that (A) any
subsequent issuance or transfer of Equity Interests that results in any such
Indebtedness being held by a Person other than the Company or a Subsidiary of
the Company or (B) any sale or other transfer of any such Indebtedness to a
Person that is not either the Company or a Subsidiary of the Company, will be
deemed, in each case, to constitute an incurrence of such Indebtedness by such
Subsidiary that was not permitted by this clause (1);

 

(2)           at the time of such incurrence and together with, without
duplication, (A) mortgages incurred pursuant to Section 4.09(e) hereof and
(B) the Attributable Debt in respect of sale and leaseback transactions
permitted by the last sentence of Section 4.10 hereof, the total consolidated
Indebtedness incurred by Subsidiaries, excluding Indebtedness permitted under
clause (b)(1) above, does not exceed 10% of Consolidated Net Tangible Assets; or

 

(3)           such Subsidiary simultaneously guarantees the payment of the
Notes, which Guarantee will be senior to or pari passu with such Subsidiary’s
other Indebtedness, pursuant to the procedures of this Indenture.

 

30

--------------------------------------------------------------------------------


 

Section 4.09          Liens.

 

The Company will not, nor will it permit any Subsidiary to, issue, assume or
guarantee any Indebtedness secured by a mortgage, pledge, lien, security
interest or encumbrance (“mortgage”) upon any property of the Company or any
Subsidiary without effectively providing that the Notes shall be equally and
ratably secured with such Indebtedness; provided, however, that this
Section 4.09 shall not apply to:

 

(a)           purchase money mortgages covering only, and in an amount not
exceeding the value of, the assets acquired or financed by such purchase money
Indebtedness;

 

(b)           preexisting mortgages on any property acquired by the Company or a
Subsidiary;

 

(c)           mortgages on property of a Subsidiary existing at the time it
became a Subsidiary of the Company;

 

(d)           mortgages that extend, or renew or replace in whole or in part a
mortgage referred to herein; provided, however, that (i) the new mortgage shall
be limited to all or part of the same property and assets that secured the
original mortgage (plus improvements and accessions to such property or proceeds
or distributions thereof), and (ii) the Indebtedness secured by the new mortgage
is not increased to any amount greater than the outstanding principal amount,
or, if greater, committed amount of the Indebtedness being extended, renewed or
replaced; and

 

(e)           other mortgages in an aggregate amount which, at the time of
incurrence and together with, without duplication, (i) the Attributable Debt in
respect of sale and leaseback transactions permitted by the last sentence of
Section 4.10 hereof and (ii) Indebtedness of Subsidiaries permitted by
Section 4.08 hereof, do not exceed 10% of Consolidated Net Tangible Assets.

 

Section 4.10          Sale and Leaseback Transactions.

 

The Company will not, and will not permit any of its Subsidiaries to, sell and
lease back for more than three years any Principal Property acquired or placed
into service more than 180 days before such lease arrangement, unless (x) the
lessee would be entitled to incur Indebtedness secured by a Lien on such
Principal Property in a principal amount equivalent to the Attributable Debt in
respect of such arrangement without equally and ratably securing the notes or
(y) the Company retires Funded Indebtedness or causes Funded Indebtedness to be
retired within 90 days of the effective date of such sale and leaseback
transaction equal to the net proceeds of such sale; provided, however, that this
Section shall not apply to sale and leaseback transactions:

 

(a)           relating to industrial development or pollution control financing;
or

 

(b)           involving only the Company and any Subsidiary or Subsidiaries of
the Company, nor will such transactions be included in any computation of
Attributable Debt.

 

Notwithstanding the foregoing, the Company and its Subsidiaries may enter into
sale and leaseback transactions so long as, at the time of such transactions and
together with, without duplication, (i) mortgages incurred pursuant to
Section 4.09(e) hereof and (ii) Indebtedness of Subsidiaries permitted by
Section 4.08 hereof, the total consolidated Attributable Debt in respect of such
transactions does not exceed 10% of Consolidated Net Tangible Assets.

 

31

--------------------------------------------------------------------------------


 

Section 4.11          Corporate Existence.

 

Subject to Article 5 hereof; the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect:

 

(1)           its limited liability company existence, and the corporate,
partnership or other existence of each of its Subsidiaries, in accordance with
the respective organizational documents (as the same may be amended from time to
time) of the Company or any such Subsidiary; and

 

(2)           the rights (charter and statutory), licenses and franchises of the
Company and its Subsidiaries; provided, however, that the Company shall not be
required to preserve any such right, license or franchise, or the corporate,
partnership or other existence of any of its Subsidiaries, if the Board of
Directors shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Company and its Subsidiaries, taken as a
whole, and that the loss thereof is not adverse in any material respect to the
Holders of the Notes.

 

Section 4.12          Note Guarantees.

 

If any of the Company’s Subsidiaries incur any Indebtedness permitted hereunder
pursuant to the provisions of Section 4.08(b)(3) hereof, then the Company will
cause such Subsidiary to execute a Note Guarantee pursuant to a supplemental
indenture in form substantially as set forth in Exhibit E hereto and substance
reasonably satisfactory to the Trustee and deliver an Opinion of Counsel to the
Trustee within 10 Business Days of the date on which such Indebtedness was
incurred to the effect that such supplemental indenture has been duly
authorized, executed and delivered by such Subsidiary and constitutes a valid
and binding agreement of that Subsidiary, enforceable in accordance with its
terms (subject to customary exceptions).

 

ARTICLE 5
SUCCESSORS

 

Section 5.01          Merger, Consolidation, or Sale of Assets.

 

The Company shall not, directly or indirectly: (i) consolidate or merge with or
into another Person (whether or not the Company is the surviving entity); or
(2) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Company and its Subsidiaries taken as a
whole, in one or more related transactions, to another Person, unless:

 

(1)           either:

 

(A)          the Company is the surviving entity; or

 

(B)          the Person formed by or surviving any such consolidation or merger
(if other than the Company) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is a corporation, limited
liability company, business trust or limited partnership organized or existing
under the laws of the United States, any state of the United States or the
District of Columbia; provided that if the Person formed by or surviving any
such consolidation or merger (if other than the Company) is a limited liability
company, business trust or limited partnership, a corporation of which all of
the

 

32

--------------------------------------------------------------------------------


 

Capital Stock is owned by such Person shall be added to this Indenture as
co-issuer of the notes by a supplemental indenture pursuant to which such
corporation shall act as joint and several obligor with respect to the Notes;

 

(2)           the Person formed by or surviving any such consolidation or merger
(if other than the Company) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Company under the Notes and this Indenture pursuant to
agreements reasonably satisfactory to the Trustee; and

 

(3)           immediately after such transaction, no Default or Event of Default
exists.

 

Notwithstanding this Section 5.01, the Company is permitted to reorganize as a
corporation in accordance with the procedures established in this Indenture;
provided that the Company shall have delivered to the Trustee an Opinion of
Counsel reasonably acceptable to the Trustee confirming that such reorganization
is not adverse to Holders of the Notes (it being recognized that such
reorganization shall not be deemed adverse to the Holders of the Notes solely
because (i) of the accrual of deferred tax liabilities resulting from such
reorganization or (ii) the successor or surviving corporation (a) is subject to
income tax as a corporate entity or (b) is considered to be an “includible
corporation” of an affiliated group of corporations within the meaning of the
Internal Revenue Code of 1986, as amended, or any similar state or local law)
and certain other conditions are satisfied.

 

In addition, this Section 5.01 will not apply to a merger of the Company with an
Affiliate solely for the purpose of reincorporating the Company in another
jurisdiction.

 

In addition, the Company must deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee confirming that all requirements of this Section 5.01
have been complied with.

 

Section 5.02          Suc6essor Corporation Substituted.

 

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Company in a transaction that is subject to, and that complies
with the provisions of, Section 5.01 hereof, the successor Person formed by such
consolidation or into or with which the Company is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Indenture referring to the “Company” shall
refer instead to the successor Person and not to the Company), and may exercise
every right and power of the Company under this Indenture with the same effect
as if such successor Person had been named as the Company herein; provided,
however, that the predecessor Company shall not be relieved from the obligation
to pay the principal of and interest on the Notes except in the case of a sale
of all of the Company’s assets in a transaction that is subject to, and that
complies with the provisions of, Section 5.01 hereof.

 

ARTICLE 6
DEFAULTS AND REMEDIES

 

Section 6.01          Events of Default.

 

Each of the following is an “Event of Default”:

 

(1)           default for 30 days in the payment when due of interest on the
Notes;

 

33

--------------------------------------------------------------------------------


 

(2)           default in the payment when due (at maturity, upon redemption or
otherwise) of the principal of, or premium, if any, on, the Notes;

 

(3)           failure by the Company or any of its Subsidiaries for 60 days
after notice to the Company by the Trustee or the Holders of at least 25% in
aggregate principal amount of the Notes then outstanding voting as a single
class to comply with any of the agreements in this Indenture;

 

(4)           default under any Indebtedness of the Company or any of its
Significant Subsidiaries (or the payment of which is guaranteed by the Company
or any of its Significant Subsidiaries), whether such Indebtedness or Guarantee
now exists, or is created after the date of this Indenture, if that default:

 

(A)          is caused by a failure to pay principal of, or interest or premium,
if any, on, such Indebtedness prior to the expiration of the grace period
provided in such Indebtedness on the date of such default (a “Payment Default”);
or

 

(B)          results in the acceleration of such Indebtedness prior to its
express maturity,

 

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$25.0 million or more;

 

(5)           the Company pursuant to or within the meaning of Bankruptcy Law:

 

(A)          commences a voluntary case,

 

(B)          consents to the entry of an order for relief against it in an
involuntary case,

 

(C)          consents to the appointment of a custodian of it or for all or
substantially all of its property,

 

(D)          makes a general assignment for the benefit of its creditors, or

 

(E)           generally is not paying its debts as they become due; or

 

(6)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

 

(A)          is for relief against the Company in an involuntary case;

 

(B)          appoints a custodian of the Company or for all or substantially all
of the property of the Company; or

 

(C)          orders the liquidation of the Company; and the order or decree
remains unstayed and in effect for 60 consecutive days.

 

34

--------------------------------------------------------------------------------


 

Section 6.02          Acceleration.

 

In the case of an Event of Default specified in clause (5) or (6) of
Section 6.01 hereof, with respect to the Company, all outstanding Notes will
become due and payable immediately without further action or notice. If any
other Event of Default occurs and is continuing, the Trustee or the Holders of
at least 25% in aggregate principal amount of the then outstanding Notes may
declare all the Notes to be due and payable immediately.

 

Upon any such declaration, the Notes shall become due and payable immediately.

 

The Holders of a majority in aggregate principal amount of the then outstanding
Notes by written notice to the Trustee may, on behalf of all of the Holders,
rescind an acceleration and its consequences, if the rescission would not
conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of principal, interest or premium that has become due solely
because of the acceleration) have been cured or waived.

 

Section 6.03          Other Remedies.

 

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

 

Section 6.04          Waiver of Past Defaults.

 

Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive an existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of the
principal of, premium, if any, or interest on, the Notes (including in
connection with an offer to purchase); provided, however, that the Holders of a
majority in aggregate principal amount of the then outstanding Notes may rescind
an acceleration and its consequences, including any related Payment Default that
resulted from such acceleration. Upon any such waiver, such Default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Default or impair any right consequent thereon.

 

Section 6.05          Control by Majority.

 

Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture that the Trustee determines may be unduly
prejudicial to the rights of other Holders of Notes or that may involve the
Trustee in personal liability.

 

35

--------------------------------------------------------------------------------


 

Section 6.06          Limitation on Suits.

 

A Holder may pursue a remedy with respect to this Indenture or the Notes only
if:

 

(1)           such Holder gives to the Trustee written notice that an Event of
Default is continuing;

 

(2)           Holders of at least 25% in aggregate principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;

 

(3)           such Holder or Holders offer and, if requested, provide to the
Trustee security or indemnity reasonably satisfactory to the Trustee against any
loss, liability or expense;

 

(4)           the Trustee does not comply with the request within 60 days after
receipt of the request and the offer of security or indemnity; and

 

(5)           during such 60-day period, Holders of a majority in aggregate
principal amount of the then outstanding Notes do not give the Trustee a
direction inconsistent with such request.

 

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

 

Section 6.07          Rights of Holders of Notes to Receive Payment.

 

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium, if any, and interest on the
Note, on or after the respective due dates expressed in the Note (including in
connection with an offer to purchase), or to bring suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder.

 

Section 6.08          Collection Suit by trustee.

 

If an Event of Default specified in Section 6.01(1) or (2) hereof occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Company for the whole amount of
principal of, premium, if any, and interest remaining unpaid on, the Notes and
interest on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

 

Section 6.09          Trustee May File Proofs of Claim.

 

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
(or any other obligor upon the Notes), its creditors or its property and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to

 

36

--------------------------------------------------------------------------------


 

pay to the Trustee any amount due to it for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof. To the extent that
the payment of any such compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof out of the estate in any such proceeding, shall be denied
for any reason, payment of the same shall be secured by a lien on, and shall be
paid out of, any and all distributions, dividends, money, securities and other
properties that the Holders may be entitled to receive in such proceeding
whether in liquidation or under any plan of reorganization or arrangement or
otherwise. Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder, or to authorize the Trustee to vote in respect of the
claim of any Holder in any such proceeding.

 

Section 6.10          Priorities.

 

If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:

 

First:          to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expenses and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

 

Second:     to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
principal, premium, if any and interest, respectively; and

 

Third:         to the Company or to such party as a court of competent
jurisdiction shall direct.

 

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

 

Section 6.11          Undertaking for Costs.

 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder of a Note pursuant
to Section 6.07 hereof, or a suit by Holders of more than 10% in aggregate
principal amount of the then outstanding Notes.

 

ARTICLE 7
TRUSTEE

 

Section 7.01          Duties of Trustee.

 

(a)           If an Event of Default has occurred and is continuing, the Trustee
will exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in its

 

37

--------------------------------------------------------------------------------


 

exercise, as a prudent person would exercise or use under the circumstances in
the conduct of such person’s own affairs.

 

(b)           Except during the continuance of an Event of Default:

 

(1)           the duties of the Trustee will be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

 

(2)           in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture. However, the
Trustee will examine the certificates and opinions to determine whether or not
they conform to the requirements of this Indenture.

 

(c)           The Trustee may not be relieved from liabilities for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

 

(1)           this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

 

(2)           the Trustee will not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

 

(3)           the Trustee will not be liable with respect to any action it takes
or omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.

 

(d)           Whether or not therein expressly so provided, every provision of
this Indenture that in any way relates to the Trustee is subject to paragraphs
(a), (b), and (c) of this Section 7.01.

 

(e)           No provision of this Indenture will require the Trustee to expend
or risk its own funds or incur any liability. The Trustee will be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any Holders, unless such Holder has offered to the Trustee security
and indemnity satisfactory to it against any loss, liability or expense.

 

(f)            The Trustee will not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Company. Money held in
trust by the Trustee need not be segregated from other funds except to the
extent required by law.

 

Section 7.02          Rights of Trustee.

 

(a)           The Trustee may conclusively rely upon any document believed by it
to be genuine and to have been signed or presented by the proper Person. The
Trustee need not investigate any fact or matter stated in the document.

 

(b)           Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both. The Trustee will not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel. The Trustee may consult with

 

38

--------------------------------------------------------------------------------


 

counsel and the written advice of such counsel or any Opinion of Counsel will be
full and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.

 

(c)           The Trustee may act through its attorneys and agents and will not
be responsible for the misconduct or negligence of any agent appointed with due
care.

 

(d)           The Trustee will not be liable for any action it takes or omits to
take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Indenture.

 

(e)           Unless otherwise specifically provided in this Indenture, any
demand, request, direction or notice from the Company will be sufficient if
signed by an Officer of the Company.

 

(f)            The Trustee will be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders unless such Holders have offered to the Trustee reasonable
indemnity or security against the losses, liabilities and expenses that might be
incurred by it in compliance with such request or direction.

 

Section 7.03          Individual Rights of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee (if this Indenture has been qualified under the TIA) or resign. Any
Agent may do the same with like rights and duties. The Trustee is also subject
to Sections 7.10 and 7.11 hereof.

 

Section 7.04          Trustee’s Disclaimer.

 

The Trustee will not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Company’s use of the proceeds from the Notes or any money paid to the
Company or upon the Company’s direction under any provision of this Indenture,
it will not be responsible for the use or application of any money received by
any Paying Agent other than the Trustee, and it will not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

 

Section 7.05          Notice of Defaults.

 

If a Default or Event of Default occurs and is continuing and if it is known to
the Trustee, the Trustee will mail to Holders of Notes a notice of the Default
or Event of Default within 90 days after it occurs. Except in the case of a
Default or Event of Default in payment of principal of, premium, if any, or
interest on, any Note, the Trustee may withhold the notice if and so long as a
committee of its Responsible Officers in good faith determines that withholding
the notice is in the interests of the Holders of the Notes.

 

Section 7.06          Reports by Trustee to Holders of the Notes.

 

(a)           Within 60 days after each May 15 beginning with the May 15
following the date of this Indenture, and for so long as Notes remain
outstanding, the Trustee will mail to the Holders of the Notes a brief report
dated as of such reporting date that complies with TIA § 313(a) (but if no event
described in

 

39

--------------------------------------------------------------------------------


 

TIA § 313(a) has occurred within the twelve months preceding the reporting date,
no report need be transmitted). The Trustee also will comply with TIA §
313(b)(2). The Trustee will also transmit by mail all reports as required by TIA
§ 313(c).

 

(b)           A copy of each report at the time of its mailing to the Holders of
Notes will be mailed by the Trustee to the Company and filed by the Trustee with
the SEC and each stock exchange on which the Notes are listed in accordance with
TIA § 313(d). The Company will promptly notify the Trustee when the Notes are
listed on any stock exchange.

 

Section 7.07          Compensation and Indemnity.

 

(a)           The Company will pay to the Trustee from time to time reasonable
compensation for its acceptance of this Indenture and services hereunder. The
Trustee’s compensation will not be limited by any law on compensation of a
trustee of an express trust. The Company will reimburse the Trustee promptly
upon request for all reasonable disbursements, advances and expenses incurred or
made by it in addition to the compensation for its services. Such expenses will
include the reasonable compensation, disbursements and expenses of the Trustee’s
agents and counsel.

 

(b)           The Company will indemnify the Trustee against any and all losses,
liabilities or expenses incurred by it arising out of or in connection with the
acceptance or administration of its duties under this Indenture, including the
costs and expenses of enforcing this Indenture against the Company (including
this Section 7.07) and defending itself against any claim (whether asserted by
the Company, any Holder or any other Person) or liability in connection with the
exercise or performance of any of its powers or duties hereunder, except to the
extent any such loss, liability or expense may be attributable to its negligence
or bad faith. The Trustee will notify the Company promptly of any claim for
which it may seek indemnity. Failure by the Trustee to so notify the Company
will not relieve the Company of its obligations hereunder. The Company will
defend the claim and the Trustee will cooperate in the defense. The Trustee may
have separate counsel and the Company will pay the reasonable fees and expenses
of such counsel. The Company need not pay for any settlement made without its
consent, which consent will not be unreasonably withheld.

 

(c)           The obligations of the Company under this Section 7.07 will
survive the satisfaction and discharge of this Indenture.

 

(d)           To secure the Company’s payment obligations in this Section 7.07,
the Trustee will have a lien prior to the Notes on all money or property held or
collected by the Trustee, except that held in trust to pay principal and
interest on particular Notes. Such lien will survive the satisfaction and
discharge of this Indenture.

 

(e)           When the Trustee incurs expenses or renders services after an
Event of Default specified in Section 6.01(5) or (6) hereof occurs, the expenses
and the compensation for the services (including the fees and expenses of its
agents and counsel) are intended to constitute expenses of administration under
any Bankruptcy Law.

 

(f)            The Trustee will comply with the provisions of TIA § 313(b)(2) to
the extent applicable.

 

Section 7.08          Replacement of Trustee.

 

(a)           A resignation or removal of the Trustee and appointment of a
successor Trustee will become effective only upon the successor Trustee’s
acceptance of appointment as provided in this Section 7.08.

 

40

--------------------------------------------------------------------------------


 

(b)           The Trustee may resign in writing at any time and be discharged
from the trust hereby created by so notifying the Company. The Holders of a
majority in aggregate principal amount of the then outstanding Notes may remove
the Trustee by so notifying the Trustee and the Company in writing. The Company
may remove the Trustee if:

 

(1)           the Trustee fails to comply with Section 7.10 hereof;

 

(2)           the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;

 

(3)           a custodian or public officer takes charge of the Trustee or its
property; or

 

(4)           the Trustee becomes incapable of acting.

 

(c)           If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Company will promptly appoint a successor
Trustee. Within one year after the successor Trustee takes office, the Holders
of a majority in aggregate principal amount of the then outstanding Notes may
appoint a successor Trustee to replace the successor Trustee appointed by the
Company.

 

(d)           If a successor Trustee does not take office within 60 days after
the retiring Trustee resigns or is removed, the retiring Trustee, the Company,
or the Holders of at least 10% in aggregate principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

 

(e)           If the Trustee, after written request by any Holder who has been a
Holder for at least six months, fails to comply with Section 7.10 hereof, such
Holder may petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.

 

(f)            A successor Trustee will deliver a written acceptance of its
appointment to the retiring Trustee and to the Company. Thereupon, the
resignation or removal of the retiring Trustee will become effective, and the
successor Trustee will have all the rights, powers and duties of the Trustee
under this Indenture. The successor Trustee will mail a notice of its succession
to Holders. The retiring Trustee will promptly transfer all property held by it
as Trustee to the successor Trustee; provided all sums owing to the Trustee
hereunder have been paid and subject to the lien provided for in Section 7.07
hereof. Notwithstanding replacement of the Trustee pursuant to this
Section 7.08, the Company’s obligations under Section 7.07 hereof will continue
for the benefit of the retiring Trustee.

 

Section 7.09          Successor Trustee by Merger, etc.

 

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act will be the successor Trustee.

 

Section 7.10          Eligibility; Disqualification.

 

There will at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $100.0
million as set forth in its most recent published annual report of condition.

 

41

--------------------------------------------------------------------------------


 

This Indenture will always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1), (2) and (5). The Trustee is subject to TIA § 310(b).

 

Section 7.11          Preferential Collection of Claims Against Company.

 

The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.

 

ARTICLE 8
LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

Section 8.01          Option to Effect Legal Defeasance or Covenant Defeasance.

 

The Company may at any time, at the option of its Board of Directors evidenced
by a resolution set forth in an Officers’ Certificate, elect to have either
Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon compliance
with the conditions set forth below in this Article 8.

 

Section 8.02          Legal Defeasance and Discharge.

 

Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.02, the Company will, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be deemed to have been discharged
from its obligations with respect to all outstanding Notes on the date the
conditions set forth below are satisfied (hereinafter, “Legal Defeasance”). For
this purpose, Legal Defeasance means that the Company will be deemed to have
paid and discharged the entire Indebtedness represented by the outstanding
Notes, which will thereafter be deemed to be “outstanding” only for the purposes
of Section 8.05 hereof and the other Sections of this Indenture referred to in
clauses (1) and (2) below, and to have satisfied all its other obligations under
such Notes and this Indenture (and the Trustee, on demand of and at the expense
of the Company, shall execute proper instruments acknowledging the same), except
for the following provisions which will survive until otherwise terminated or
discharged hereunder:

 

(1)           the rights of Holders of outstanding Notes to receive payments in
respect of the principal of, or interest or premium, if any, on, such Notes when
such payments are due from the trust referred to in Section 8.04 hereof;

 

(2)           the Company’s obligations with respect to such Notes under
Article 2 and Section 4.02 hereof;

 

(3)           the rights, powers, trusts, duties and immunities of the Trustee
hereunder and the Company’s obligations in connection therewith; and

 

(4)           this Article 8.

 

Subject to compliance with this Article 8, the Company may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.

 

Section 8.03          Covenant Defeasance.

 

Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.03, the Company will, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be

 

42

--------------------------------------------------------------------------------


 

released from its obligations under the covenants contained in Sections 4.03,
4.07, 4.08, 4.09, 4.10 and 4.12 hereof on and after the date the conditions set
forth in Section 8.04 hereof are satisfied (hereinafter, “Covenant Defeasance”),
and the Notes will thereafter be deemed not “outstanding” for the purposes of
any direction, waiver, consent or declaration or act of Holders (and the
consequences of any thereof) in connection with such covenants, but will
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes will not be deemed outstanding for accounting
purposes). For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes, the Company may omit to comply with and will have no
liability in respect of any term, condition or limitation set forth in any such
covenant, whether directly or indirectly, by reason of any reference elsewhere
herein to any such covenant or by reason of any reference in any such covenant
to any other provision herein or in any other document and such omission to
comply will not constitute a Default or an Event of Default under Section 6.01
hereof, but, except as specified above, the remainder of this Indenture and such
Notes will be unaffected thereby. In addition, upon the Company’s exercise under
Section 8.01 hereof of the option applicable to this Section 8.03, subject to
the satisfaction of the conditions set forth in Section 8.04 hereof, Sections
6.01(3) and 6.01(4) hereof will not constitute Events of Default.

 

Section 8.04          Conditions to Legal or Covenant Defeasance.

 

In order to exercise either Legal Defeasance or Covenant Defeasance under either
Section 8.02 or 8.03 hereof:

 

(1)           the Company must irrevocably deposit with the Trustee, in trust,
for the benefit of the Holders, cash in U.S. dollars, non-callable Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized investment bank, appraisal firm, or firm
of independent public accountants, to pay the principal of, premium, if any, and
interest on, the outstanding Notes on the stated date for payment thereof or on
the applicable redemption date, as the case may be, and the Company must specify
whether the Notes are being defeased to such stated date for payment or to a
particular redemption date;

 

(2)           in the case of an election under Section 8.02 hereof, the Company
must deliver to the Trustee an Opinion of Counsel confirming that:

 

(A)          the Company has received from, or there has been published by, the
Internal Revenue Service a ruling; or

 

(B)          since the date of this Indenture, there has been a change in the
applicable federal income tax law,

 

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;

 

(3)           in the case of an election under Section 8.03 hereof, the Company
must deliver to the Trustee an Opinion of Counsel confirming that the Holders of
the outstanding Notes will not recognize income, gain or loss for federal income
tax purposes as a result of such Covenant Defeasance and will be subject to
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such Covenant Defeasance had not occurred;

 

43

--------------------------------------------------------------------------------


 

(4)           no Default or Event of Default shall have occurred and be
continuing on the date of such deposit (other than a Default or Event of Default
resulting from the borrowing of funds to be applied to such deposit) or insofar
as Events of Default pursuant to Sections 6.01(5) or (6) hereof are concerned,
at any time in the period ending on the 91’ day after the day of deposit;

 

(5)           such Legal Defeasance or Covenant Defeasance will not result in a
breach or violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound;

 

(6)           the Company must deliver to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Company with the intent of
preferring the Holders of Notes over the other creditors of the Company with the
intent of defeating, hindering, delaying or defrauding any creditors of the
Company or others; and

 

(7)           the Company must deliver to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent relating
to the Legal Defeasance or the Covenant Defeasance have been complied with.

 

Section 8.05          Deposited Money and Government Securities to be Held in
Trust; Other Miscellaneous Provisions.

 

Subject to Section 8.06 hereof, all money and non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 hereof in respect of the outstanding Notes will be held in trust
and applied by the Trustee, in accordance with the provisions of such Notes and
this Indenture, to the payment, either directly or through any Paying Agent
(including the Company acting as Paying Agent) as the Trustee may determine, to
the Holders of such Notes of all sums due and to become due thereon in respect
of principal, premium, if any, and interest, but such money need not be
segregated from other funds except to the extent required by law.

 

The Company will pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

 

Notwithstanding anything in this Article 8 to the contrary, the Trustee will
deliver or pay to the Company from time to time upon the request of the Company
any money or non-callable Government Securities held by it as provided in
Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(1) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

 

Section 8.06          Repayment to Company.

 

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium, if any, or
interest on, any Note and remaining unclaimed for two years after such
principal, premium, if any, or interest has become due and payable shall be paid
to the Company on its request or (if then held by the Company) will be
discharged from

 

44

--------------------------------------------------------------------------------


 

such trust; and the Holder of such Note will thereafter be permitted to look
only to the Company for payment thereof, and all liability of the Trustee or
such Paying Agent with respect to such trust money, and all liability of the
Company as trustee thereof, will thereupon cease; provided, however, that the
Trustee or such Paying Agent, before being required to make any such repayment,
may at the expense of the Company cause to be published once, in the New York
Times and The Wall Street Journal (national edition), notice that such money
remains unclaimed and that, after a date specified therein, which will not be
less than 30 days from the date of such notification or publication, any
unclaimed balance of such money then remaining will be repaid to the Company.

 

Section 8.07          Reinstatement.

 

If the Trustee or Paying Agent is unable to apply any U.S. dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s and the Guarantors’ obligations under this
Indenture and the Notes and the Note Guarantees will be revived and reinstated
as though no deposit had occurred pursuant to Section 8.02 or 8.03 hereof until
such time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Section 8.02 or 8.03 hereof, as the case may be; provided,
however, that, if the Company makes any payment of principal of, premium, if
any, or interest on, any Note following the reinstatement of its obligations,
the Company will be subrogated to the rights of the Holders of such Notes to
receive such payment from the money held by the Trustee or Paying Agent.

 

ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER

 

Section 9.01          Without Consent of Holders of Notes.

 

Notwithstanding Section 9.02 of this Indenture, the Company and the Trustee may
amend or supplement this Indenture or the Notes without the consent of any
Holder of Notes:

 

(1)           to cure any ambiguity, defect or inconsistency;

 

(2)           to provide for uncertificated Notes in addition to or in place of
certificated Notes;

 

(3)           to provide for the assumption of the Company’s obligations to the
Holders of the Notes in the case of a merger or consolidation or sale of all or
substantially all of the Company’s assets in compliance with Article 5 hereof;

 

(4)           to make any change that would provide any additional rights or
benefits to the Holders of the Notes or that does not adversely affect the legal
rights hereunder of any Holder;

 

(5)           to comply with requirements of the SEC in order to effect or
maintain the qualification of this Indenture under the TIA;

 

(6)           to conform the text of this Indenture or the Notes to any
provision of the “Description of Notes” section of the Company’s Offering
Memorandum dated April 11, 2007, relating to the initial offering of the Notes,
to the extent that such provision in that “Description of Notes” was intended to
be a verbatim recitation of a provision of this Indenture or the Notes;

 

45

--------------------------------------------------------------------------------


 

(7)                                 to provide for the issuance of Additional
Notes in accordance with the limitations set forth in this Indenture as of the
date hereof; or

 

(8)                                 to allow any Guarantor to execute a
supplemental indenture and/or a Note Guarantee with respect to the Notes.

 

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Section 7.02 hereof, the Trustee will join with the Company in the execution of
any amended or supplemental indenture authorized or permitted by the terms of
this Indenture and to make any further appropriate agreements and stipulations
that may be therein contained, but the Trustee will not be obligated to enter
into such amended or supplemental indenture that affects its own rights, duties
or immunities under this Indenture or otherwise.

 

Section 9.02                             With Consent of Holders of Notes.

 

Except as provided below in this Section 9.02, the Company and the Trustee may
amend or supplement this Indenture and the Notes with the consent of the Holders
of at least a majority in aggregate principal amount of the then outstanding
Notes (including, without limitation, Additional Notes, if any) voting as a
single class (including, without limitation, consents obtained in connection
with a tender offer or exchange offer for, or purchase of, the Notes), and,
subject to Sections 6.04 and 6.07 hereof, any existing Default or Event of
Default (other than a Default or Event of Default in the payment of the
principal of, premium, if any, or interest on, the Notes, except a payment
default resulting from an acceleration that has been rescinded) or compliance
with any provision of this Indenture or the Notes may be waived with the consent
of the Holders of a majority in aggregate principal amount of the then
outstanding Notes (including, without limitation, Additional Notes, if any)
voting as a single class (including, without limitation, consents obtained in
connection with a tender offer or exchange offer for, or purchase of, the
Notes). Section 2.08 hereof shall determine which Notes are considered to be
“outstanding” for purposes of this Section 9.02.

 

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee will
join with the Company in the execution of such amended or supplemental indenture
unless such amended or supplemental indenture directly affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but will not be obligated to, enter into such
amended or supplemental Indenture.

 

It is not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it is sufficient if such consent approves the
substance thereof.

 

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company will mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to mail such notice, or any defect therein, will not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver. Subject to Sections 6.04 and 6.07 hereof, the Holders of a
majority in aggregate principal amount of the Notes then outstanding voting as a
single class may waive compliance in a particular instance by the Company with
any provision of this Indenture or the Notes. However, without the consent of
each

 

46

--------------------------------------------------------------------------------


 

Holder affected, an amendment, supplement or waiver under this Section 9.02 may
not (with respect to any Notes held by a non-consenting Holder):

 

(1)                                 reduce the principal amount of Notes whose
Holders must consent to an amendment, supplement or waiver;

 

(2)                                 reduce the principal of or change the fixed
maturity of any Note or alter the provisions with respect to the redemption of
the Notes;

 

(3)                                 reduce the rate of or change the time for
payment of interest, including default interest, on any Note;

 

(4)                                 waive a Default or Event of Default in the
payment of principal of, or interest or premium, if any, on, the Notes (except a
rescission of acceleration of the Notes by the Holders of at least a majority in
aggregate principal amount of the then outstanding Notes and a waiver of the
payment default that resulted from such acceleration);

 

(5)                                 make any Note payable in money other than
that stated in the Notes;

 

(6)                                 make any change in the provisions of this
Indenture relating to waivers of past Defaults or the rights of Holders of Notes
to receive payments of principal of, or interest or premium, if any, on, the
Notes;

 

(7)                                 waive a redemption payment with respect to
any Note; or

 

(8)                                 make any change in the ranking or priority
of any Note that would adversely affect the Holders of Notes; or

 

(9)                                 make any change in the preceding amendment
and waiver provisions.

 

Section 9.03                             Compliance with Trust Indenture Act.

 

Every amendment or supplement to this Indenture or the Notes will be set forth
in a amended or supplemental indenture that complies with the TIA as then in
effect.

 

Section 9.04                             Revocation and Effect of Consents.

 

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the amendment, supplement or waiver becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

 

Section 9.05                             Notation on or Exchange of Notes.

 

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Company in exchange for all
Notes may issue and the Trustee

 

47

--------------------------------------------------------------------------------


 

shall, upon receipt of an Authentication Order, authenticate new Notes that
reflect the amendment, supplement or waiver.

 

Failure to make the appropriate notation or issue a new Note will not affect the
validity and effect of such amendment, supplement or waiver.

 

Section 9.06                             Trustee to Sign Amendments, etc.

 

The Trustee will sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. The Company may not
sign an amended or supplemental indenture until the Board of Directors of the
Company approves it. In executing any amended or supplemental indenture, the
Trustee will be entitled to receive and (subject to Section 7.01 hereof) will be
fully protected in relying upon, in addition to the documents required by
Section 11.04 hereof, an Officers’ Certificate and an Opinion of Counsel stating
that the execution of such amended or supplemental indenture is authorized or
permitted by this Indenture.

 

ARTICLE 10
SATISFACTION AND DISCHARGE

 

Section 10.01                      Satisfaction and Discharge.

 

This Indenture will be discharged and will cease to be of further effect as to
all Notes issued hereunder, when:

 

(1)                                 either:

 

(a)                                 all Notes that have been authenticated,
except lost, stolen or destroyed Notes that have been replaced or paid and Notes
for whose payment money has theretofore been deposited in trust and thereafter
repaid to the Company, have been delivered to the Trustee for cancellation; or

 

(b)                                 all Notes that have not been delivered to
the Trustee for cancellation have become due and payable by reason of the
mailing of a notice of redemption or otherwise or will become due and payable
within one year and the Company has irrevocably deposited or caused to be
deposited with the Trustee as trust funds in trust solely for the benefit of the
Holders, cash in U.S. dollars, non-callable Government Securities, or a
combination thereof, in such amounts as will be sufficient, without
consideration of any reinvestment of interest, to pay and discharge the entire
Indebtedness on the Notes not delivered to the Trustee for cancellation for
principal, premium, if any, and accrued interest to the date of maturity or
redemption;

 

(2)                                 no Default or Event of Default has occurred
and is continuing on the date of such deposit (other than a Default or Event of
Default resulting from the borrowing of funds to be applied to such deposit) and
the deposit will not result in a breach or violation of, or constitute a default
under, any other instrument to which the Company is a party or by which the
Company is bound;

 

(3)                                 the Company has paid or caused to be paid
all sums payable by it under this Indenture; and

 

48

--------------------------------------------------------------------------------


 

(4)                                 the Company has delivered irrevocable
instructions to the Trustee under this Indenture to apply the deposited money
toward the payment of the Notes at maturity or on the redemption date, as the
case may be.

 

In addition, the Company must deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

 

Notwithstanding the satisfaction and discharge of this Indenture, if money has
been deposited with the Trustee pursuant to subclause (b) of clause (1) of this
Section 10.01, the provisions of Sections 10.02 and 8.06 hereof will survive. In
addition, nothing in this Section 10.01 will be deemed to discharge those
provisions of Section 7.07 hereof, that, by their terms, survive the
satisfaction and discharge of this Indenture.

 

Section 10.02                      Application of Trust Money.

 

Subject to the provisions of Section 8.06 hereof, all money deposited with the
Trustee pursuant to Section 10.01 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium, if any) and interest for whose
payment such money has been deposited with the Trustee; but such money need not
be segregated from other funds except to the extent required by law.

 

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 10.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Company’s obligations under this Indenture and the Notes shall be revived and
reinstated as though no deposit had occurred pursuant to Section 10.01 hereof;
provided that if the Company has made any payment of principal of, premium, if
any, or interest on, any Notes because of the reinstatement of its obligations,
the Company shall be subrogated to the rights of the Holders of such Notes to
receive such payment from the money or Government Securities held by the Trustee
or Paying Agent.

 

ARTICLE 11
MISCELLANEOUS

 

Section 11.01                      Trust Indenture Act Controls.

 

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA §318(c), the imposed duties will control.

 

Section 11.02                      Notices.

 

Any notice or communication by the Company or the Trustee to the others is duly
given if in writing and delivered in Person or by first class mail (registered
or certified, return receipt requested), facsimile transmission or overnight air
courier guaranteeing next day delivery, to the others’ address:

 

If to the Company:

 

Source Gas LLC
370 Van Gordon Street, Suite 4000
Lakewood, Colorado 80228

 

49

--------------------------------------------------------------------------------


 

Facsimile No.: (303) 984-3637
Attention: Bentley W. Breland, Chief Financial Officer

 

With a copy to:

 

GE Energy Financial Services, Inc.
120 Long Ridge Road
Stamford, Connecticut 06927
Attention: General Counsel
Fax: 203-357-6632

 

GE Energy Financial Services, Inc.
120 Long Ridge Road
Stamford, Connecticut 06927
Attention: Manager - Portfolio
Fax: 203-357-4890

 

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Facsimile No.: (214) 746-7777
Attention: Michael A. Saslaw

 

Alinda Investments LLC
c/o Alinda Capital Partners LLC
599 Lexington Avenue, Suite 1803
New York, New York 10022
Attention: Kwon Chung
Fax: 212-202-7560

 

If to the Trustee:

 

U.S. Bank National Association
5555 San Felipe, Suite 1150
Houston, Texas 77056
Facsimile No.: (713) 235-9213
Attention: Steven A. Finklea

 

The Company or the Trustee, by notice to the others, may designate additional or
different addresses for subsequent notices or communications.

 

All notices and communications (other than those sent to Holders) will be deemed
to have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt acknowledged, if transmitted by facsimile; and the next
Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.

 

Any notice or communication to a Holder will be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication will also be so mailed

 

50

--------------------------------------------------------------------------------


 

to any Person described in TIA § 313(c), to the extent required by the TIA.
Failure to mail a notice or communication to a Holder or any defect in it will
not affect its sufficiency with respect to other Holders.

 

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

 

If the Company mails a notice or communication to Holders, it will mail a copy
to the Trustee and each Agent at the same time.

 

Section 11.03                      Communication by Holders of Notes with Other
Holders of Notes.

 

Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Company, the Trustee, the
Registrar and anyone else shall have the protection of TIA § 312(c).

 

Section 11.04                      Certificate and Opinion as to Conditions
Precedent.

 

Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:

 

(1)                                 an Officers’ Certificate in form and
substance reasonably satisfactory to the Trustee (which must include the
statements set forth in Section 11.05 hereof) stating that, in the opinion of
the signers, all conditions precedent and covenants, if any, provided for in
this Indenture relating to the proposed action have been satisfied; and

 

(2)                                 an Opinion of Counsel in form and substance
reasonably satisfactory to the Trustee (which must include the statements set
forth in Section 11.05 hereof) stating that, in the opinion of such counsel, all
such conditions precedent and covenants have been satisfied.

 

Section 11.05                      Statements Required in Certificate or
Opinion.

 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) must comply with the provisions of TIA § 314(e) and
must include:

 

(1)                                 a statement that the Person making such
certificate or opinion has read such covenant or condition;

 

(2)                                 a brief statement as to the nature and scope
of the examination or investigation upon which the statements or opinions
contained in such certificate or opinion are based;

 

(3)                                 a statement that, in the opinion of such
Person, he or she has made such examination or investigation as is necessary to
enable him or her to express an informed opinion as to whether or not such
covenant or condition has been satisfied; and

 

(4)                                 a statement as to whether or not, in the
opinion of such Person, such condition or covenant has been satisfied.

 

51

--------------------------------------------------------------------------------


 

Section 11.06                      Rules by Trustee and Agents.

 

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 

Section 11.07                      No Personal Liability of Directors, Members,
Officers, Employees and Stockholders.

 

No past, present or future director, member, officer, employee, incorporator or
stockholder of the Company, as such, will have any liability for any obligations
of the Company under the Notes, this Indenture or for any claim based on, in
respect of, or by reason of, such obligations or their creation. Each Holder of
Notes by accepting a Note waives and releases all such liability. The waiver and
release are part of the consideration for issuance of the Notes. The waiver may
not be effective to waive liabilities under the federal securities laws.

 

Section 11.08                      Governing Law.

 

THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE, THE NOTES WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

 

Section 11.09                      No Adverse Interpretation of Other
Agreements.

 

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or its Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

 

Section 11.10                      Successors.

 

All agreements of the Company in this Indenture and the Notes will bind its
successors. All agreements of the Trustee in this Indenture will bind its
successors.

 

Section 11.11                      Severability.

 

In case any provision in this Indenture or in the Notes is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

 

Section 11.12                      Counterpart Originals.

 

The parties may sign any number of copies of this Indenture. Each signed copy
will be an original, but all of them together represent the same agreement.

 

Section 11.13                      Table of Contents, Headings, etc.

 

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and will in no way modify or
restrict any of the terms or provisions hereof.

 

[Signatures on following page]

 

52

--------------------------------------------------------------------------------


 

SIGNATURES

 

Dated as of April 16, 2007

 

 

 

 

SOURCE GAS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

53

--------------------------------------------------------------------------------


 

[Face of Note]

 

CUSIP/CINS                 

 

5.90% Senior Notes due 2017

 

No.

$

 

SOURCE GAS LLC

 

promises to pay to [             ] or registered assigns,

 

the principal sum of                                                           
DOLLARS on April 1, 2017.

 

Interest Payment Dates: January 1, April 1, July 1 and October 1

 

Record Dates: December 15, March 15, June 15 and September 15

 

Dated:              , 200

 

 

SOURCE GAS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

This is one of the Notes referred to
in the within-mentioned Indenture:

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

 

By:

 

 

 

Authorized Signatory

 

 

A1-1

--------------------------------------------------------------------------------


 

[Back of Note]
5.90% Senior Notes due 2017

 

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

 

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

 

Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

 

(1)                                 INTEREST. Source Gas LLC, a Delaware limited
liability company (the “Company”), promises to pay interest on the principal
amount of this Note at 5.90% per annum from                    , 20  until
maturity. The Company will pay interest quarterly in arrears on January 1,
April 1, July 1 and October 1 of each year, or if any such day is not a Business
Day, on the next succeeding Business Day (each, an “Interest Payment Date”).
Interest on the Notes will accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from the date of issuance;
provided that if there is no existing Default in the payment of interest, and if
this Note is authenticated between a record date referred to on the face hereof
and the next succeeding Interest Payment Date, interest shall accrue from such
next succeeding Interest Payment Date; provided further that the first Interest
Payment Date shall be            , 20  . The Company will pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue principal and premium, if any, from time to time on demand at a rate
that, is 1% per annum in excess of the rate then in effect to the extent lawful;
it will pay interest (including post-petition interest in any proceeding under
any Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace periods) from time to time on demand at the same rate to the
extent lawful. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.

 

(2)                                 METHOD OF PAYMENT. The Company will pay
interest on the Notes (except defaulted interest) to the Persons who are
registered Holders of Notes at the close of business on the December 15,
March 15, June 15 and September 15 next preceding the Interest Payment Date,
even if such Notes are canceled after such record date and on or before such
Interest Payment Date, except as provided in Section 2.12 of the Indenture with
respect to defaulted interest. The Notes will be payable as to principal,
premium, if any, and interest at the office or agency of the Company maintained
for such purpose within or without the City and State of New York, or, at the
option of the Company, payment of interest may be made by check mailed to the
Holders at their addresses set forth in the register of Holders; provided that
payment by wire transfer of immediately available funds will be required with
respect to principal of and premium, if any, and interest on, all Global Notes
and all other Notes the Holders of which will have provided wire transfer
instructions to the Company or the Paying Agent. Such payment will be in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts.

 

(3)                                 PAYING AGENT AND REGISTRAR. Initially, U.S.
Bank National Association, the Trustee under the Indenture, will act as Paying
Agent and Registrar. The Company may change any Paying Agent or Registrar
without notice to any Holder. The Company or any of its Subsidiaries may act in
any such capacity.

 

(4)                                 INDENTURE. The Company issued the Notes
under an Indenture dated as of April 16, 2007 (the “Indenture”) between the
Company and the Trustee. The terms of the Notes include those stated in the
Indenture and those made part of the Indenture by reference to the TIA.

 

A1-2

--------------------------------------------------------------------------------


 

The Notes are subject to all such terms, and Holders are referred to the
Indenture and the TIA for a statement of such terms. To the extent any provision
of this Note conflicts with the express provisions of the Indenture, the
provisions of the Indenture shall govern and be controlling. The Notes are
unsecured obligations of the Company. The Indenture does not limit the aggregate
principal amount of Notes that may be issued thereunder.

 

(5)                                 OPTIONAL REDEMPTION. The Company may redeem
all or a part of the Notes, upon not less than 30 nor more than 60 days’ prior
notice, at a redemption price equal to the greater of (1) 100% of the principal
amount of notes redeemed and (2) the sum of the present values of the remaining
scheduled payments of principal and interest thereon discounted to the
redemption date on a quarterly basis (assuming a 360-day year comprised of
twelve 30-day months) at the Treasury Rate, plus 25 basis points, plus accrued
and unpaid interest, if any, to the date of redemption, subject to the rights of
Holders on the relevant record date to receive interest on the relevant Interest
Payment Date. Unless the Company defaults in the payment of the redemption
price, interest will cease to accrue on the Notes or portions thereof called for
redemption on the applicable redemption date.

 

(6)                                 MANDATORY REDEMPTION. The Company is not be
required to make mandatory redemption or sinking fund payments with respect to
the Notes.

 

(7)                                 NOTICE OF REDEMPTION. Notice of redemption
will be mailed at least 30 days but not more than 60 days before the redemption
date to each Holder whose Notes are to be redeemed at its registered address,
except that redemption notices may be mailed more than 60 days prior to a
redemption date if the notice is issued in connection with a defeasance of the
Notes or a satisfaction or discharge of the Indenture. Notes in denominations
larger than $2,000 may be redeemed in part but only in whole multiples of
$1,000, unless all of the Notes held by a Holder are to be redeemed.

 

(8)                                 DENOMINATIONS, TRANSFER, EXCHANGE. The Notes
are in registered form without coupons in denominations of $2,000 and integral
multiples of $1,000. The transfer of Notes may be registered and Notes may be
exchanged as provided in the Indenture. The Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and the Company may require a Holder to pay any taxes and
fees required by law or permitted by the Indenture. The Company need not
exchange or register the transfer of any Note or portion of a Note selected for
redemption, except for the unredeemed portion of any Note being redeemed in
part. Also, the Company need not exchange or register the transfer of any Notes
for a period of 15 days before a selection of Notes to be redeemed or during the
period between a record date and the corresponding Interest Payment Date.

 

(9)                                 PERSONS DEEMED OWNERS. The registered Holder
of a Note may be treated as its owner for all purposes.

 

(10)                          AMENDMENT, SUPPLEMENT AND WAIVER. Subject to
certain exceptions, the Indenture or the Notes may be amended or supplemented
with the consent of the Holders of at least a majority in aggregate principal
amount of the then outstanding Notes including Additional Notes, if any, voting
as a single class, and any existing Default or Event or Default or compliance
with any provision of the Indenture or the Notes may be waived with the consent
of the Holders of a majority in aggregate principal amount of the then
outstanding Notes including Additional Notes, if any, voting as a single class.
Without the consent of any Holder of a Note, the Indenture or the Notes may be
amended or supplemented to cure any ambiguity, defect or inconsistency; to
provide for uncertificated Notes in addition to or in place of certificated
Notes; to provide for the

 

A1-3

--------------------------------------------------------------------------------


 

assumption of the Company’s obligations to the Holders of the Notes in the case
of a merger or consolidation or sale of all or substantially all of the
Company’s assets in compliance with Article 5 hereof; to make any change that
would provide any additional rights or benefits to the Holders of the Notes or
that does not adversely affect the legal rights hereunder of any Holder; to
comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the TIA; to conform the text of this
Indenture or the Notes to any provision of the “Description of Notes” section of
the Company’s Offering Memorandum dated April 11, 2007, relating to the initial
offering of the Notes, to the extent that such provision in that “Description of
Notes” was intended to be a verbatim recitation of a provision of this Indenture
or the Notes; to provide for the issuance of Additional Notes in accordance with
the limitations set forth in this Indenture as of the date hereof; or to allow
any Guarantor to execute a supplemental indenture and/or a Note Guarantee with
respect to the Notes.

 

(11)                          DEFAULTS AND REMEDIES. Events of Default include:
(i) default for 30 days in the payment when due of interest on the Notes;
(ii) default in the payment when due (at maturity, upon redemption or otherwise)
of the principal of, or premium, if any, on, the Notes; (iii) failure by the
Company or any of its Subsidiaries for 60 days after notice to the Company by
the Trustee or the Holders of at least 25% in aggregate principal amount of the
Notes then outstanding voting as a single class to comply with any of the
agreements in this Indenture; (v) default under certain other agreements
relating to Indebtedness of the Company which default results in the
acceleration of such Indebtedness prior to its express maturity; and
(vi) certain events of bankruptcy or insolvency with respect to the Company. If
any Event of Default occurs and is continuing, the Trustee or the Holders of at
least 25% in aggregate principal amount of the then outstanding Notes may
declare all the Notes to be due and payable immediately. Notwithstanding the
foregoing, in the case of an Event of Default arising from certain events of
bankruptcy or insolvency, all outstanding Notes will become due and payable
immediately without further action or notice. Holders may not enforce the
Indenture or the Notes except as provided in the Indenture. Subject to certain
limitations, Holders of a majority in aggregate principal amount of the then
outstanding Notes may direct the Trustee in its exercise of any trust or power.
The Trustee may withhold from Holders of the Notes notice of any continuing
Default or Event of Default (except a Default or Event of Default relating to
the payment of principal or interest or premium, if any) if it determines that
withholding notice is in their interest. The Holders of a majority in aggregate
principal amount of the then outstanding Notes by notice to the Trustee may, on
behalf of the Holders of all of the Notes, rescind an acceleration or waive any
existing Default or Event of Default and its consequences under the Indenture
except a continuing Default or Event of Default in the payment of interest or
premium, if any, on, or the principal of, the Notes. The Company is required to
deliver to the Trustee annually a statement regarding compliance with the
Indenture, and the Company is required, upon becoming aware of any Default or
Event of Default, to deliver to the Trustee a statement specifying such Default
or Event of Default.

 

(12)                          TRUSTEE DEALINGS WITH COMPANY. The Trustee, in its
individual or any other capacity, may make loans to, accept deposits from, and
perform services for the Company or its Affiliates, and may otherwise deal with
the Company or its Affiliates, as if it were not the Trustee.

 

(13)                          NO RECOURSE AGAINST OTHERS. A director, member
officer, employee, incorporator or stockholder of the Company, as such, will not
have any liability for any obligations of the Company under the Notes or the
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting a Note waives

 

A1-4

--------------------------------------------------------------------------------


 

and releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes.

 

(14)                          AUTHENTICATION. This Note will not be valid until
authenticated by the manual signature of the Trustee or an authenticating agent.

 

(15)                          ABBREVIATIONS. Customary abbreviations may be used
in the name of a Holder or an assignee, such as: TEN COM (= tenants in common),
TEN ENT (= tenants by the entireties), JT TEN (= joint tenants with right of
survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A (=
Uniform Gifts to Minors Act).

 

(16)                          CUSIP NUMBERS. Pursuant to a recommendation
promulgated by the Committee on Uniform Security Identification Procedures, the
Company has caused CUSIP numbers to be printed on the Notes, and the Trustee may
use CUSIP numbers in notices of redemption as a convenience to Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption, and reliance may be
placed only on the other identification numbers placed thereon.

 

(17)                          GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF
NEW YORK WILL GOVERN AND BE USED TO CONSTRUE THE INDENTURE, THIS NOTE WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

 

Source Gas LLC
370 Van Gordon Street
Lakewood, Colorado 80228
Attention: Bentley W. Breland, Chief Financial Officer

 

A1-5

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:

 

 

 

(Insert assignee’s legal name)

 

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint

 

to transfer this Note on the books of the Company. The agent may substitute
another to act for him.

 

Date:

 

 

 

 

Your Signature:

 

 

(Sign exactly as your name appears on the face of this Note)

 

 

 

Signature Guarantee*:

 

 

 

--------------------------------------------------------------------------------

*                                         Participant in a recognized Signature
Guarantee Medallion Program (or other signature guarantor acceptable to the
Trustee).

 

A1-6

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE *

 

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

 

Amount of
decrease in
Principal Amount
of
this Global Note

 

Amount of
increase in
Principal Amount
of
this Global Note

 

Principal Amount
of this Global Note
following such
decrease
(or increase)

 

Signature of
authorized officer
of Trustee or
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                 This schedule should be included only if the Note is issued in
global form.

 

A1-7

--------------------------------------------------------------------------------


 

[Face of Regulation S Temporary Global Note]

 

CUSIP/CINS                  

 

5.90% Senior Notes due 2017

 

No.

$

 

SOURCE GAS LLC

 

promises to pay to [             ] or registered assigns,

 

the principal sum of                                                           
DOLLARS on April 1, 2017.

 

Interest Payment Dates: January 1, April 1, July 1 and October 1

 

Record Dates: December 15, March 15, June 15 and September 15

 

Dated:              , 200

 

 

SOURCE GAS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

This is one of the Notes referred to
in the within-mentioned Indenture:

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

 

By:

 

 

 

Authorized Signatory

 

 

A2-1

--------------------------------------------------------------------------------


 

[Back of Regulation S Temporary Global Note]
5.90% Senior Notes due 2017

 

THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE, AND THE
CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS
SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN). NEITHER THE HOLDER NOR THE
BENEFICIAL OWNERS OF THIS REGULATION S TEMPORARY GLOBAL NOTE SHALL BE ENTITLED
TO RECEIVE PAYMENT OF INTEREST HEREON.

 

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO
SECTION 2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A
SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF SOURCE GAS LLC.

 

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, [CEDE & CO.], HAS AN INTEREST HEREIN.

 

THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT. EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY IS NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER. THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON AND IS
ACQUIRING ITS NOTE IN AN “OFFSHORE TRANSACTION” PURSUANT TO RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (2) AGREES THAT IT WILL NOT PRIOR TO
(X) THE DATE WHICH IS TWO YEARS (OR SUCH SHORTER PERIOD OF TIME AS PERMITTED

 

A2-2

--------------------------------------------------------------------------------


 

BY RULE 144(K) UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER)
AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF (OR OF ANY PREDECESSOR OF THIS
NOTE) OR THE LAST DAY ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS
THE OWNER OF THIS NOTE (OR ANY PREDECESSOR OF THIS NOTE) AND (Y) SUCH LATER
DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW (THE “RESALE RESTRICTION
TERMINATION DATE”), OFFER, SELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
THE COMPANY, (B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE
FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT
OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT OR (E) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE
TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND; PROVIDED THAT THE COMPANY, THE TRUSTEE AND THE REGISTRAR
SHALL HAVE THE RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO
CLAUSE (D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND
WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION
TERMINATION DATE. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED
STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER
THE SECURITIES ACT.

 

Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

 

(1)                                 INTEREST. Source Gas LLC, a Delaware limited
liability company (the “Company”), promises to pay interest on the principal
amount of this Note at 5.90% per annum from                   , 20  until
maturity. The Company will pay interest quarterly in arrears on January 1,
April 1, July 1 and October 1 of each year, or if any such day is not a Business
Day, on the next succeeding Business Day (each, an “Interest Payment Date”).
Interest on the Notes will accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from the date of issuance;
provided that if there is no existing Default in the payment of interest, and if
this Note is authenticated between a record date referred to on the face hereof
and the next succeeding Interest Payment Date, interest shall accrue from such
next succeeding Interest Payment Date; provided further that the first Interest
Payment Date shall be             , 20 . The Company will pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue principal and premium, if any, from time to time on demand at a rate
that is 1% per annum in excess of the rate then in effect to the extent lawful;
it will pay interest (including post-petition interest in any proceeding under
any Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace periods) from time to time on demand at the same rate to the
extent lawful. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.

 

Until this Regulation S Temporary Global Note is exchanged for one or more
Regulation S Permanent Global Notes, the Holder hereof shall not be entitled to
receive payments of interest

 

A2-3

--------------------------------------------------------------------------------


 

hereon; until so exchanged in full, this Regulation S Temporary Global Note
shall in all other respects be entitled to the same benefits as other Notes
under the Indenture.

 

(2)                                 METHOD OF PAYMENT. The Company will pay
interest on the Notes (except defaulted interest) to the Persons who are
registered Holders of Notes at the close of business on the December 15,
March 15, June 15 and September 15 next preceding the Interest Payment Date,
even if such Notes are canceled after such record date and on or before such
Interest Payment Date, except as provided in Section 2.12 of the Indenture with
respect to defaulted interest. The Notes will be payable as to principal,
premium, if any, and interest at the office or agency of the Company maintained
for such purpose within or without the City and State of New York, or, at the
option of the Company, payment of interest may be made by check mailed to the
Holders at their addresses set forth in the register of Holders; provided that
payment by wire transfer of immediately available funds will be required with
respect to principal of and premium, if any, and interest on, all Global Notes
and all other Notes the Holders of which will have provided wire transfer
instructions to the Company or the Paying Agent. Such payment will be in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts.

 

(3)                                 PAYING AGENT AND REGISTRAR. Initially, U.S.
Bank National Association, the Trustee under the Indenture, will act as Paying
Agent and Registrar. The Company may change any Paying Agent or Registrar
without notice to any Holder. The Company or any of its Subsidiaries may act in
any such capacity.

 

(4)                                 INDENTURE. The Company issued the Notes
under an Indenture dated as of April 16, 2007 (the “Indenture”) between the
Company and the Trustee. The terms of the Notes include those stated in the
Indenture and those made part of the Indenture by reference to the TIA. The
Notes are subject to all such terms, and Holders are referred to the Indenture
and the TIA for a statement of such terms. To the extent any provision of this
Note conflicts with the express provisions of the Indenture, the provisions of
the Indenture shall govern and be controlling. The Notes are unsecured
obligations of the Company. The Indenture does not limit the aggregate principal
amount of Notes that may be issued thereunder.

 

(5)                                 OPTIONAL REDEMPTION. The Company may redeem
all or a part of the Notes, upon not less than 30 nor more than 60 days’ prior
notice, at a redemption price equal to the greater of (1) 100% of the principal
amount of notes redeemed and (2) the sum of the present values of the remaining
scheduled payments of principal and interest thereon discounted to the
redemption date on a quarterly basis (assuming a 360-day year comprised of
twelve 30-day months) at the Treasury Rate, plus 25 basis points, plus accrued
and unpaid interest, if any, to the date of redemption, subject to the rights of
Holders on the relevant record date to receive interest on the relevant Interest
Payment Date. Unless the Company defaults in the payment of the redemption
price, interest will cease to accrue on the Notes or portions thereof called for
redemption on the applicable redemption date.

 

(6)                                 MANDATORY REDEMPTION. The Company is not be
required to make mandatory redemption or sinking fund payments with respect to
the Notes.

 

(7)                                 NOTICE OF REDEMPTION. Notice of redemption
will be mailed at least 30 days but not more than 60 days before the redemption
date to each Holder whose Notes are to be redeemed at its registered address,
except that redemption notices may be mailed more than 60 days prior to a
redemption date if the notice is issued in connection with a defeasance of the
Notes or a satisfaction or discharge of the Indenture. Notes in denominations
larger than $1,000

 

A2-4

--------------------------------------------------------------------------------


 

may be redeemed in part but only in whole multiples of $2,000, unless all of the
Notes held by a Holder are to be redeemed.

 

(8)                                 DENOMINATIONS, TRANSFER, EXCHANGE. The Notes
are in registered form without coupons in denominations of $2,000 and integral
multiples of $1,000. The transfer of Notes may be registered and Notes may be
exchanged as provided in the Indenture. The Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and the Company may require a Holder to pay any taxes and
fees required by law or permitted by the Indenture. The Company need not
exchange or register the transfer of any Note or portion of a Note selected for
redemption, except for the unredeemed portion of any Note being redeemed in
part. Also, the Company need not exchange or register the transfer of any Notes
for a period of 15 days before a selection of Notes to be redeemed or during the
period between a record date and the corresponding Interest Payment Date.

 

This Regulation S Temporary Global Note is exchangeable in whole or in part for
one or more Global Notes only (i) on or after the termination of the 40-day
distribution compliance period (as defined in Regulation S) and (ii) upon
presentation of certificates (accompanied by an Opinion of Counsel, if
applicable) required by Article 2 of the Indenture. Upon exchange of this
Regulation S Temporary Global Note for one or more Global Notes, the Trustee
shall cancel this Regulation S Temporary Global Note.

 

(9)                                 PERSONS DEEMED OWNERS. The registered Holder
of a Note may be treated as its owner for all purposes.

 

(10)                          AMENDMENT, SUPPLEMENT AND WAIVER. Subject to
certain exceptions, the Indenture or the Notes may be amended or supplemented
with the consent of the Holders of at least a majority in aggregate principal
amount of the then outstanding Notes including Additional Notes, if any, voting
as a single class, and any existing Default or Event of Default or compliance
with any provision of the Indenture or the Notes may be waived with the consent
of the Holders of a majority in aggregate principal amount of the then
outstanding Notes including Additional Notes, if any, voting as a single class.
Without the consent of any Holder of a Note, the Indenture or the Notes may be
amended or supplemented to cure any ambiguity, defect or inconsistency; to
provide for uncertificated Notes in addition to or in place of certificated
Notes; to provide for the assumption of the Company’s obligations to the Holders
of the Notes in the case of a merger or consolidation or sale of all or
substantially all of the Company’s assets in compliance with Article 5 hereof;
to make any change that would provide any additional rights or benefits to the
Holders of the Notes or that does not adversely affect the legal rights
hereunder of any Holder; to comply with requirements of the SEC in order to
effect or maintain the qualification of this Indenture under the TIA; to conform
the text of this Indenture or the Notes to any provision of the “Description of
Notes” section of the Company’s Offering Memorandum dated April 11, 2007,
relating to the initial offering of the Notes, to the extent that such provision
in that “Description of Notes” was intended to be a verbatim recitation of a
provision of this Indenture or the Notes; to provide for the issuance of
Additional Notes in accordance with the limitations set forth in this Indenture
as of the date hereof; or to allow any Guarantor to execute a supplemental
indenture and/or a Note Guarantee with respect to the Notes.

 

(11)                          DEFAULTS AND REMEDIES. Events of Default include:
(i) default for 30 days in the payment when due of interest on the Notes;
(ii) default in the payment when due (at maturity, upon redemption or otherwise)
of the principal of, or premium, if any, on, the Notes; (iii) failure by the
Company or any of its Subsidiaries for 60 days after notice to the Company by
the Trustee or the Holders of at least 25% in aggregate principal amount of the
Notes then outstanding voting

 

A2-5

--------------------------------------------------------------------------------


 

as a single class to comply with any of the agreements in this Indenture;
(v) default under certain other agreements relating to Indebtedness of the
Company which default results in the acceleration of such Indebtedness prior to
its express maturity; and (vi) certain events of bankruptcy or insolvency with
respect to the Company. If any Event of Default occurs and is continuing, the
Trustee or the Holders of at least 25% in aggregate principal amount of the then
outstanding Notes may declare all the Notes to be due and payable immediately.
Notwithstanding the foregoing, in the case of an Event of Default arising from
certain events of bankruptcy or insolvency, all outstanding Notes will become
due and payable immediately without further action or notice. Holders may not
enforce the Indenture or the Notes except as provided in the Indenture. Subject
to certain limitations, Holders of a majority in aggregate principal amount of
the then outstanding Notes may direct the Trustee in its exercise of any trust
or power. The Trustee may withhold from Holders of the Notes notice of any
continuing Default or Event of Default (except a Default or Event of Default
relating to the payment of principal or interest or premium, if any) if it
determines that withholding notice is in their interest. The Holders of a
majority in aggregate principal amount of the then outstanding Notes by notice
to the Trustee may, on behalf of the Holders of all of the Notes, rescind an
acceleration or waive any existing Default or Event of Default and its
consequences under the Indenture except a continuing Default or Event of Default
in the payment of interest or premium, if any, on, or the principal of, the
Notes. The Company is required to deliver to the Trustee annually a statement
regarding compliance with the Indenture, and the Company is required, upon
becoming aware of any Default or Event of Default, to deliver to the Trustee a
statement specifying such Default or Event of Default.

 

(12)         TRUSTEE DEALINGS WITH COMPANY. The Trustee, in its individual or
any other capacity, may make loans to, accept deposits from, and perform
services for the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not the Trustee.

 

(13)         NO RECOURSE AGAINST OTHERS. A director, member, officer, employee,
incorporator or stockholder of the Company, as such, will not have any liability
for any obligations of the Company under the Notes or the Indenture or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for the issuance
of the Notes.

 

(14)         AUTHENTICATION. This Note will not be valid until authenticated by
the manual signature of the Trustee or an authenticating agent.

 

(15)         ABBREVIATIONS. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).

 

(16)         CUSIP NUMBERS. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP numbers to be printed on the Notes, and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders. No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption, and reliance may be placed only on the
other identification numbers placed thereon.

 

A2-6

--------------------------------------------------------------------------------


 

(17) GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE
USED TO CONSTRUE THE INDENTURE, THIS NOTE WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

 

Source Gas LLC
370 Van Gordon Street
Lakewood, Colorado 80228
Attention: Bentley W. Breland, Chief Financial Officer

 

A2-7

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:

 

 

 

(Insert assignee’s legal name)

 

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

 

and irrevocably appoint

 

to transfer this Note on the books of the Company. The agent may substitute
another to act for him.

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the face of this Note)

 

 

 

 

 

Signature Guarantee*:

 

 

 

 

 

--------------------------------------------------------------------------------

*              Participant in a recognized Signature Guarantee Medallion Program
(or other signature guarantor acceptable to the Trustee).

 

A2-8

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE REGULATION S TEMPORARY GLOBAL NOTE *

 

The following exchanges of a part of this Regulation S Temporary Global Note for
an interest in another Global Note or exchanges of a part of another Restricted
Global Note for an interest in this Regulation S Temporary Global Note , have
been made:

 

Date of Exchange

 

Amount of
decrease in
Principal Amount
of
this Global Note

 

Amount of
increase in
Principal Amount
of
this Global Note

 

Principal Amount
of this Global Note
following such
decrease
(or increase)

 

Signature of
authorized officer
of Trustee or
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A2-9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF CERTIFICATE OF TRANSFER

 

[Company address block]

 

[Registrar address block]

 

Re: 5.90% Senior Notes due 2017

 

Reference is hereby made to the Indenture, dated as of April 16, 2007 (the
“Indenture”), between Source Gas LLC, as issuer (the “Company”), and U.S. Bank
National Association, as trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

 

                                , (the “Transferor”) owns and proposes to
transfer the Note[s] or interest in such Note[s] specified in Annex A hereto, in
the principal amount of $                    in such Note[s] or interests (the
“Transfer”), to                                             (the “Transferee”),
as further specified in Annex A hereto. In connection with the Transfer, the
Transferor hereby certifies that:

 

[CHECK ALL THAT APPLY]

 

1.     o    Check if Transferee will take delivery of a beneficial interest in
the 144A Global Note or a Restricted Definitive Note pursuant to Rule 144A. The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”), and, accordingly,
the Transferor hereby further certifies that the beneficial interest or
Definitive Note is being transferred to a Person that the Transferor reasonably
believes is purchasing the beneficial interest or Definitive Note for its own
account, or for one or more accounts with respect to which such Person exercises
sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A, and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.

 

2.     o    Check if Transferee will take delivery of a beneficial interest in
the Regulation S Temporary Global Note, the Regulation S Permanent Global Note
or a Restricted Definitive Note pursuant to Regulation S. The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and, accordingly, the Transferor hereby further certifies that
(i) the Transfer is not being made to a Person in the United States and (x) at
the time the buy order was originated, the Transferee was outside the United
States or such Transferor and any Person acting on its behalf reasonably
believed and believes that the Transferee was outside the United States or
(y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the Securities Act, (iii) the transaction is not part of a plan or scheme
to evade the registration requirements of the Securities Act and (iv) if the
proposed transfer is being made prior to the expiration of the Restricted
Period, the transfer is not being made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Upon consummation of
the proposed transfer in accordance with the terms of the Indenture, the
transferred beneficial interest or Definitive Note will be subject to the
restrictions on Transfer enumerated

 

B-1

--------------------------------------------------------------------------------


 

in the Private Placement Legend printed on the Regulation S Permanent Global
Note, the Regulation S Temporary Global Note and/or the Restricted Definitive
Note and in the Indenture and the Securities Act.

 

3.     o    Check and complete if Transferee will take delivery of a beneficial
interest in the IAI Global Note or a Restricted Definitive Note pursuant to any
provision of the Securities Act other than Rule 144A or Regulation S. The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):

 

(a)     o        such Transfer is being effected pursuant to and in accordance
with Rule 144 under the Securities Act;

 

or

 

(b)     o        such Transfer is being effected to the Company or a subsidiary
thereof;

 

or

 

(c)     o        such Transfer is being effected pursuant to an effective
registration statement under the Securities Act and in compliance with the
prospectus delivery requirements of the Securities Act;

 

or

 

(d)     o        such Transfer is being effected to an Institutional Accredited
Investor and pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144, Rule 903 or Rule 904, and the
Transferor hereby further certifies that it has not engaged in any general
solicitation within the meaning of Regulation D under the Securities Act and the
Transfer complies with the transfer restrictions applicable to beneficial
interests in a Restricted Global Note or Restricted Definitive Notes and the
requirements of the exemption claimed, which certification is supported by (1) a
certificate executed by the Transferee in the form of Exhibit D to the Indenture
and (2) if such Transfer is in respect of a principal amount of Notes at the
time of transfer of less than $250,000, an Opinion of Counsel provided by the
Transferor or the Transferee (a copy of which the Transferor has attached to
this certification), to the effect that such Transfer is in compliance with the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the IAI Global Note and/or the Restricted Definitive
Notes and in the Indenture and the Securities Act.

 

4.     o    Check if Transferee will take delivery of a beneficial interest in
an Unrestricted Global Note or of an Unrestricted Definitive Note.

 

(a)   o    Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private

 

B-2

--------------------------------------------------------------------------------


 

Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

 

(b)   o            Check if Transfer is Pursuant to Regulation S. (i) The
Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and in compliance with the transfer
restrictions contained in the Indenture and any applicable blue sky securities
laws of any state of the United States and (ii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act. Upon consummation of the
proposed Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Notes, on Restricted Definitive Notes and in the
Indenture.

 

(c)   o            Check if Transfer is Pursuant to Other Exemption. (i) The
Transfer is being effected pursuant to and in compliance with an exemption from
the registration requirements of the Securities Act other than Rule 144,
Rule 903 or Rule 904 and in compliance with the transfer restrictions contained
in the Indenture and any applicable blue sky securities laws of any State of the
United States and (ii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Indenture, the transferred beneficial
interest or Definitive Note will not be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes or Restricted Definitive Notes and in the Indenture.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

 

 

 

 

[Insert Name of Transferor]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

ANNEX A TO CERTIFICATE OF TRANSFER

 

1.             The Transferor owns and proposes to transfer the following:

 

[CHECK ONE OF (a) OR (b)]

 

(a)         o a beneficial interest in the:

 

(i)                         o 144A Global Note (CUSIP
                                  ), or

 

(ii)                      o Regulation S Global Note (CUSIP
                                  ), or

 

(iii)                   o IAI Global Note (CUSIP
                                  ); or

 

(b)         o a Restricted Definitive Note.

 

2.             After the Transfer the Transferee will hold:

 

[CHECK ONE]

 

(a)         o a beneficial interest in the:

 

(i)                         o 144A Global Note (CUSIP
                                  ), or

 

(ii)                      o Regulation S Global Note (CUSIP
                                  ), or

 

(iii)                   o IAI Global Note (CUSIP
                                  ); or

 

(iv)                  o Unrestricted Global Note (CUSIP
                                  ); or

 

(b)         o a Restricted Definitive Note; or

 

(c)          o an Unrestricted Definitive Note,

 

in accordance with the terms of the Indenture.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CERTIFICATE OF EXCHANGE

 

[Company address block]

 

[Registrar address block]

 

Re: 5.90% Senior Notes due 2017

 

(CUSIP                                   )

 

Reference is hereby made to the Indenture, dated as of April 16, 2007 (the
“Indenture”), between Source Gas LLC, as issuer (the “Company”), and U.S. Bank
National Association, as trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

 

                                  , (the “Owner”) owns and proposes to exchange
the Note[s] or interest in such Note[s] specified herein, in the principal
amount of $                 in such Note[s] or interests (the “Exchange”). In
connection with the Exchange, the Owner hereby certifies that:

 

1.             Exchange of Restricted Definitive Notes or Beneficial Interests
in a Restricted Global Note for Unrestricted Definitive Notes or Beneficial
Interests in an Unrestricted Global Note

 

(a)       o        Check if Exchange is from beneficial interest in a Restricted
Global Note to beneficial interest in an Unrestricted Global Note. In connection
with the Exchange of the Owner’s beneficial interest in a Restricted Global Note
for a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance with the Securities Act of 1933, as
amended (the “Securities Act”), (iii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest in
an Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

 

(b)       o        Check if Exchange is from beneficial interest in a Restricted
Global Note to Unrestricted Definitive Note. In connection with the Exchange of
the Owner’s beneficial interest in a Restricted Global Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Definitive Note is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the Definitive Note is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.

 

(c)       o        Check if Exchange is from Restricted Definitive Note to
beneficial interest in an Unrestricted Global Note. In connection with the
Owner’s Exchange of a Restricted Definitive Note for a beneficial interest in an
Unrestricted Global Note, the Owner hereby certifies (i) the beneficial interest
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and

 

C-1

--------------------------------------------------------------------------------


 

(iv) the beneficial interest is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

 

(d)       o        Check if Exchange is from Restricted Definitive Note to
Unrestricted Definitive Note. In connection with the Owner’s Exchange of a
Restricted Definitive Note for an Unrestricted Definitive Note, the Owner hereby
certifies (i) the Unrestricted Definitive Note is being acquired for the Owner’s
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

 

2.         Exchange of Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes for Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes

 

(a)       o        Check if Exchange is from beneficial interest in a Restricted
Global Note to Restricted Definitive Note. In connection with the Exchange of
the Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer. Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.

 

(b)       o        Check if Exchange is from Restricted Definitive Note to
beneficial interest in a Restricted Global Note. In connection with the Exchange
of the Owner’s Restricted Definitive Note for a beneficial interest in the
[CHECK ONE] o 144A Global Note, o Regulation S Global Note, o IAI Global Note
with an equal principal amount, the Owner hereby certifies (i) the beneficial
interest is being acquired for the Owner’s own account without transfer and
(ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Restricted Global Notes and pursuant to and in
accordance with the Securities Act, and in compliance with any applicable blue
sky securities laws of any state of the United States. Upon consummation of the
proposed Exchange in accordance with the terms of the Indenture, the beneficial
interest issued will be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the relevant Restricted Global Note and
in the Indenture and the Securities Act.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

 

 

 

 

 

 

 

 

[Insert Name of Transferor]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Dated:

 

 

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

 

[Company address block]

 

[Registrar address block]

 

Re:                             5.90% Senior Notes due 2017

 

Reference is hereby made to the Indenture, dated as of April 16, 2007 (the
“Indenture”), between Source Gas LLC, as issuer (the “Company”), and U.S. Bank
National Association, as trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

 

In connection with our proposed purchase of $        aggregate principal amount
of:

 

(a)                     o                        a beneficial interest in a
Global Note, or

 

(b)                     o                        a Definitive Note,

 

we confirm that:

 

1.                                      We understand that any subsequent
transfer of the Notes or any interest therein is subject to certain restrictions
and conditions set forth in the Indenture and the undersigned agrees to be bound
by, and not to resell, pledge or otherwise transfer the Notes or any interest
therein except in compliance with, such restrictions and conditions and the
Securities Act of 1933, as amended (the “Securities Act”).

 

2.                                      We understand that the offer and sale of
the Notes have not been registered under the Securities Act, and that the Notes
and any interest therein may not be offered or sold except as permitted in the
following sentence. We agree, on our own behalf and on behalf of any accounts
for which we are acting as hereinafter stated, that if we should sell the Notes
or any interest therein, we will do so only (A) to the Company or any subsidiary
thereof, (B) in accordance with Rule 144A under the Securities Act to a
“qualified institutional buyer” (as defined therein), (C) to an institutional
“accredited investor” (as defined below) that, prior to such transfer, furnishes
(or has furnished on its behalf by a U.S. broker-dealer) to you and to the
Company a signed letter substantially in the form of this letter and, if such
transfer is in respect of a principal amount of Notes, at the time of transfer
of less than $250,000, an Opinion of Counsel in form reasonably acceptable to
the Company to the effect that such transfer is in compliance with the
Securities Act, (D) outside the United States in accordance with Rule 904 of
Regulation S under the Securities Act, (E) pursuant to the provisions of
Rule 144(k) under the Securities Act or (F) pursuant to an effective
registration statement under the Securities Act, and we further agree to provide
to any Person purchasing the Definitive Note or beneficial interest in a Global
Note from us in a transaction meeting the requirements of clauses (A) through
(E) of this paragraph a notice advising such purchaser that resales thereof are
restricted as stated herein.

 

3.                                      We understand that, on any proposed
resale of the Notes or beneficial interest therein, we will be required to
furnish to you and the Company such certifications, legal opinions and other
information as you and the Company may reasonably require to confirm that the
proposed sale complies with the foregoing restrictions. We further understand
that the Notes purchased by us will bear a legend to the foregoing effect.

 

D-1

--------------------------------------------------------------------------------


 

4.                                      We are an institutional “accredited
investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under
the Securities Act) and have such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of our
investment in the Notes, and we and any accounts for which we are acting are
each able to bear the economic risk of our or its investment.

 

5.                                      We are acquiring the Notes or beneficial
interest therein purchased by us for our own account or for one or more accounts
(each of which is an institutional “accredited investor”) as to each of which we
exercise sole investment discretion.

 

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 

 

 

 

 

 

 

 

 

[Insert Name of Accredited Investor]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Dated:

 

 

 

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT GUARANTORS]

 

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
             , 200 , among                      (the “Guaranteeing Subsidiary”),
a subsidiary of Source Gas LLC (or its permitted successor), a Delaware limited
liability company (the “Company”), the Company, the other Guarantors (as defined
in the Indenture referred to herein) and U.S. Bank, National Association, as
trustee under the Indenture referred to below (the “Trustee”).

 

W I T N E S S E T H

 

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of April 16, 2007 providing for the
issuance of 5.90% Senior Notes due 2017 (the “Notes”);

 

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and WHEREAS,
pursuant to Section 9.01 of the Indenture, the Trustee is authorized to execute
and deliver this Supplemental Indenture.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:

 

1.                                      CAPITALIZED TERMS. Capitalized terms
used herein without definition shall have the meanings assigned to them in the
Indenture.

 

2.                                      AGREEMENT TO GUARANTEE. The Guaranteeing
Subsidiary hereby agrees to provide an unconditional Guarantee on the terms and
subject to the conditions set forth in the Note Guarantee and in the Indenture,
including but not limited to this Section 2.

 

(a)                                 Subject to this Section 2, each of the
Guaranteeing Subsidiaries hereby, jointly and severally, unconditionally
guarantees to each Holder of a Note authenticated and delivered by the Trustee
and to the Trustee and its successors and assigns, irrespective of the validity
and enforceability of this Indenture, the Notes or the obligations of the
Company hereunder or thereunder, that:

 

(1)                                 the principal of, premium, if any, and
interest on, the Notes will be promptly paid in full when due, whether at
maturity, by acceleration, redemption or otherwise, and interest on the overdue
principal of and interest on the Notes, if any, if lawful, and all other
obligations of the Company to the Holders or the Trustee hereunder or thereunder
will be promptly paid in full or performed, all in accordance with the terms
hereof and thereof; and

 

(2)                                 in case of any extension of time of payment
or renewal of any Notes or any of such other obligations, that same will be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at stated maturity, by acceleration or otherwise.

 

E-1

--------------------------------------------------------------------------------


 

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guaranteeing Subsidiaries will be jointly
and severally obligated to pay the same immediately. Each Guaranteeing
Subsidiary agrees that this is a guarantee of payment and not a guarantee of
collection.

 

The Guaranteeing Subsidiaries hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or the Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Company, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each Guaranteeing
Subsidiary hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of insolvency or bankruptcy of the Company, any
right to require a proceeding first against the Company, protest, notice and all
demands whatsoever and covenant that this Note Guarantee will not be discharged
except by complete performance of the obligations contained in the Notes and the
Indenture.

 

If any Holder or the Trustee is required by any court or otherwise to return to
the Company, the Guaranteeing Subsidiaries or any custodian, trustee, liquidator
or other similar official acting in relation to either the Company or the
Guaranteeing Subsidiaries, any amount paid by either to the Trustee or such
Holder, this Note Guarantee, to the extent theretofore discharged, will be
reinstated in full force and effect.

 

Each Guaranteeing Subsidiary agrees that it will not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guaranteeing Subsidiary further agrees that, as between the Guaranteeing
Subsidiaries, on the one hand, and the Holders and the Trustee, on the other
hand, (i) the maturity of the obligations guaranteed hereby may be accelerated
as provided in Article 6 of the Indenture for the purposes of this Note
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the obligations guaranteed hereby, and (ii) in
the event of any declaration of acceleration of such obligations as provided in
Article 6 of the Indenture, such obligations (whether or not due and payable)
will forthwith become due and payable by the Guaranteeing Subsidiaries for the
purpose of this Note Guarantee. The Guaranteeing Subsidiaries will have the
right to seek contribution from any non-paying Guaranteeing Subsidiary so long
as the exercise of such right does not impair the rights of the Holders under
the Note Guarantee.

 

(b)                                 Each Guaranteeing Subsidiary, and by its
acceptance of Notes, each Holder, hereby confirms that it is the intention of
all such parties that the Note Guarantee of such Guaranteeing Subsidiary not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar federal or state law to the extent applicable to any Note Guarantee.
To effectuate the foregoing intention, the Trustee, the Holders and the
Guaranteeing Subsidiaries hereby irrevocably agree that the obligations of such
Guaranteeing Subsidiary will be limited to the maximum amount that will, after
giving effect to such maximum amount and all other contingent and fixed
liabilities of such Guaranteeing Subsidiary that are relevant under such laws,
and after giving effect to any collections from, rights to receive contribution
from or payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guaranteeing Subsidiary under this Section 2, result
in the obligations of such Guaranteeing Subsidiary under its Note Guarantee not
constituting a fraudulent transfer or conveyance.

 

(c)                                  To evidence its Note Guarantee set forth in
Section 2 hereof, each Guaranteeing Subsidiary hereby agrees that a notation of
such Note Guarantee substantially in the form attached as

 

E-2

--------------------------------------------------------------------------------


 

Exhibit E to the Indenture will be endorsed by an Officer of such Guaranteeing
Subsidiary on each Note authenticated and delivered by the Trustee.

 

Each Guaranteeing Subsidiary hereby agrees that its Note Guarantee set forth in
Section 2 hereof will remain in full force and effect notwithstanding any
failure to endorse on each Note a notation of such Note Guarantee.

 

If an Officer whose signature is on this Supplemental Indenture or on the Note
Guarantee no longer holds that office at the time the Trustee authenticates the
Note on which a Note Guarantee is endorsed, the Note Guarantee will be valid
nevertheless.

 

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, will constitute due delivery of the Note Guarantee set forth in this
Supplemental Indenture on behalf of the Guaranteeing Subsidiaries.

 

(d)                                 In the event of any sale or other
disposition of all or substantially all of the assets of any Guaranteeing
Subsidiary, by way of merger, consolidation or otherwise, or a sale or other
disposition of all of the Capital Stock of any Guaranteeing Subsidiary, in each
case to a Person that is not (either before or after giving effect to such
transactions) the Company or a Subsidiary of the Company, then such Guaranteeing
Subsidiary (in the event of a sale or other disposition, by way of merger,
consolidation or otherwise, of all of the Capital Stock of such Guaranteeing
Subsidiary) or the corporation acquiring the property (in the event of a sale or
other disposition of all or substantially all of the assets of such Guaranteeing
Subsidiary) will be released and relieved of any obligations under its Note
Guarantee. Upon delivery by the Company to the Trustee of an Officers’
Certificate and an Opinion of Counsel to the effect that such sale or other
disposition was made by the Company in accordance with the provisions of this
Supplemental Indenture, including without limitation Section 2 hereof, the
Trustee will execute any documents reasonably required in order to evidence the
release of any Guaranteeing Subsidiary from its obligations under its Note
Guarantee.

 

Upon Legal Defeasance in accordance with Article 8 of the Indenture or
satisfaction and discharge of the Indenture in accordance with Article 10
thereof, each Guaranteeing Subsidiary will be released and relieved of any
obligations under its Note Guarantee.

 

Any Guarantor not released from its obligations under its Note Guarantee as
provided in this Section 2 will remain liable for the full amount of principal
of and interest and premium, if any, on the Notes and for the other obligations
of any Guaranteeing Subsidiary under this Indenture as provided in this
Section 2.

 

4.                                      NO RECOURSE AGAINST OTHERS. No past,
present or future director, member, officer, employee, incorporator, stockholder
or agent of the Guaranteeing Subsidiary, as such, shall have any liability for
any obligations of the Company or any Guaranteeing Subsidiary under the Notes,
any Note Guarantees, the Indenture or this Supplemental Indenture or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of the Notes by accepting a Note waives and releases all
such liability. The waiver and release are part of the consideration for
issuance of the Notes. Such waiver may not be effective to waive liabilities
under the federal securities laws and it is the view of the SEC that such a
waiver is against public policy.

 

5.                                      NEW YORK LAW TO GOVERN. THE INTERNAL LAW
OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL
INDENTURE WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO
THE

 

E-3

--------------------------------------------------------------------------------


 

EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY.

 

6.                                      COUNTERPARTS. The parties may sign any
number of copies of this Supplemental Indenture. Each signed copy shall be an
original, but all of them together represent the same agreement.

 

7.                                      EFFECT OF HEADINGS. The Section headings
herein are for convenience only and shall not affect the construction hereof.

 

8.                                      THE TRUSTEE. The Trustee shall not be
responsible in any manner whatsoever for or in respect of the validity or
sufficiency of this Supplemental Indenture or for or in respect of the recitals
contained herein, all of which recitals are made solely by the Guaranteeing
Subsidiary and the Company.

 

E-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

 

Dated:                 , 20

 

 

 

 

[GUARANTEEING SUBSIDIARY]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SOURCE GAS LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

as Trustee

 

 

 

 

By:

 

 

 

Authorized Signatory

 

E-5

--------------------------------------------------------------------------------


 

SIGNATURES

 

Dated as of April 16, 2007

 

 

 

 

SOURCE GAS LLC

 

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Steven A. Finklea

 

 

Name:

Steven A. Finklea

 

 

Title:

Vice President

 

E-6

--------------------------------------------------------------------------------


 

SIGNATURES

 

Dated as of April 16, 2007

 

 

 

 

SOURCE GAS LLC

 

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Steven A. Finklea

 

 

Name:

Steven A. Finklea

 

 

Title:

Vice President

 

E-7

--------------------------------------------------------------------------------